EXHIBIT 10.18

*Portions of this exhibit marked [*] are requested to be treated confidentially.

DEVELOPMENT AND SUPPLY AGREEMENT

THIS DEVELOPMENT AND SUPPLY AGREEMENT (the “Agreement”) is entered into and made
effective as of July 1, 2013 (the “Effective Date”), by and between CEMPRA
PHARMACEUTICALS, INC., a Delaware corporation (“Cempra”) and HOSPIRA WORLDWIDE,
INC., a Delaware corporation (“Hospira”).

WITNESSETH:

WHEREAS, Cempra owns or controls certain rights to the compound solithromycin
(CEM-101), and wishes to develop and market a form of solithromycin in glass
vials;

WHEREAS, Cempra and Hospira desire that Hospira assist Cempra in the development
and commercialization of such solithromycin product;

WHEREAS, after Cempra has filed an application for Regulatory Approval and
received Regulatory Approval(s), the parties desire that Hospira manufacture and
sell to Cempra such of Cempra’s commercial requirements of the Product as the
parties may agree hereunder for sale and use in the Territory; and

WHEREAS, Hospira desires to perform such services for Cempra with respect to the
Solithromycin product.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, Cempra and Hospira hereby agree as follows:

ARTICLE 1. DEFINITIONS

The following words and phrases when used herein with capital letters shall have
the meanings set forth or referenced below:

1.1 “Act” shall mean the United States Federal Food, Drug and Cosmetic Act (21
U.S.C. 301), as amended from time to time.

1.2 “Active Pharmaceutical Ingredient” or “API” means the active pharmaceutical
substance of the Drug in bulk form prior to incorporation into the Product.

1.3 “Active Pharmaceutical Ingredient Specifications” or “API Specifications”
means the detailed description and parameters of the API set forth on Exhibit
1.3.

1.4 “Adverse Drug Experience(s)” means any untoward medical occurrence in a
patient or clinical investigation subject administered Product and which need
not necessarily have a causal relationship with such treatment, including any
unfavorable and unintended sign (including an abnormal laboratory finding, for
example), symptom, or disease temporally associated with the use of Product,
whether or not considered related to thereto, which shall include any such event
as set forth in 21 CFR 310.305 or the substantial equivalent provisions of other
Applicable Laws.

 

Page 1



--------------------------------------------------------------------------------

1.5 “Affiliate” means, with respect to a party, any corporation, partnership,
joint venture and/or firm which controls, is controlled by or is under common
control with such party. As used in this Section 1.5, “control” means (a) in the
case of corporate entities, direct or indirect ownership of at least fifty
percent (50%) of the stock or shares having the right to vote for the election
of directors and (b) in the case of non-corporate entities, the direct or
indirect power to manage, direct or cause the direction of the management and
policies of the non-corporate entity or the power to elect at least fifty
percent (50%) of the members of the governing body of such non-corporate entity.

1.6 “Applicable Law” means all laws applicable to the manufacture, processing,
distribution, sale and use of the Product as may be amended and in effect from
time to time, including the Act and the regulations promulgated thereunder;
European Directive 2003/94/EC and 2001/83/EC, and related legislation; the
Canadian Food and Drugs Act (R.S., chapter F-27) and related regulations; all
applicable cGMP); and all corresponding laws, ordinances, rules and regulations
of any other applicable jurisdiction.

1.7 “Business Day” shall mean a day which is not a Saturday or Sunday or a bank
or public holiday in Chapel Hill, North Carolina, Chicago, Illinois or
McPherson, Kansas.

1.8 “Cempra Intellectual Property” shall mean all Intellectual Property owned or
controlled by Cempra as of the Effective Date or developed, acquired or licensed
to or by Cempra after the Effective Date that directly relates to the Product or
the use or manufacture thereof, including Cempra Improvements. For purposes of
this definition, “controlled by” means possession of the right to grant a
license or sub-license without violating (a) any law or governmental regulation
applicable to such license or sublicense, or (b) the terms of any agreement or
other arrangement with any Third Party.

1.9 “Certificate of Analysis” means a document, signed by an authorized
representative of Hospira, describing the Product Specifications of and testing
methods applied to the Product, and the results thereof.

1.10 “Certificate of Compliance” means a document, signed by an authorized
representative of Hospira, attesting that a particular lot, batch or run was
manufactured in accordance with cGMP, Applicable Law, and the Product
Specifications. The Certificate of Compliance may be included within the
Certificate of Analysis, or separately, if required by Cempra for regulatory
purposes or Applicable Law.

1.11 “cGMP” means those principles and guidelines of good manufacturing
practices as set forth in 21 C.F.R. Parts 210 and Part 211; EU Directive
2003/94/EC—guidelines of good manufacturing practices for medicinal products for
human use (EudraLex Vol. 4); Canadian Good Manufacturing Practices as contained
in Canada Food & Drug Regulations C.R.C., c. 870, C.02- C.04; Japanese GMP
regulations, ordinances and practice guidelines as contained in or promulgated
further to the Japanese Pharmaceutical Affairs Law, 2003 (as amended); the ICH
Guideline on Good Manufacturing Practice for Active Pharmaceutical Ingredients
(ICH Q7A), as adopted by EU Directive 2004/27; and the corresponding good
manufacturing practices requirements of any other applicable jurisdiction.

 

Page 2



--------------------------------------------------------------------------------

1.12 “Commercial Year” means each period of twelve (12) consecutive calendar
months during this Agreement beginning on the first day of the month after the
month in which Cempra, an Affiliate thereof, or a licensee or sublicensee of
either of the foregoing makes a bona fide sale of Product to a non-Affiliate
customer after the first Regulatory Approval for the Product in the Territory,
and each Commercial Year thereafter shall consist of twelve (12) consecutive
calendar months following the end of the preceding Commercial Year.

1.13 “Commercially Reasonable Efforts” means (a) in respect of Cempra, within
the range of efforts and resources commonly used by Cempra with respect to any
product owned by Cempra or to which Cempra has rights, which product is at a
similar stage in its development or product life and is of similar market
potential to Product and taking into account the patent and other proprietary
position of the product, or (b) in respect of Hospira, within the range of
efforts and resources commonly used by a company to perform pharmaceutical
contract manufacturing services similar to those to be provided by Hospira
hereunder; provided, however, that such efforts shall, in the case of Hospira,
be no less than consistent with reasonable, customary practices within the
pharmaceutical or pharmaceutical manufacturing industry(ies) for companies of
similar size and capabilities as Hospira or Cempra, as applicable, with respect
to research, development, sales, or marketing of products of similar market or
profit potential or strategic value, taking into account technical, intellectual
property, and regulatory factors, target product profiles, labeling, past
performance, costs, economic return, the regulatory environment and competitive
market conditions, all based on conditions then prevailing. “Commercially
Reasonable” shall have a corresponding meaning.

1.14 “Components” means the excipients and all components or component parts of
the vials into which the Drug will be filled, and the labeling, packaging,
ancillary goods, shipping materials and other items to be supplied by Hospira or
its Components supplier(s) to enable Hospira to manufacture the Product in
accordance with the Product Specifications.

1.15 “Confidential Information” means all information disclosed hereunder in
writing and identified as being confidential or, if disclosed orally, visually
or through some other media, is identified as confidential at the time of
disclosure, except any portion thereof which:

(a) is known to the recipient at the time of the disclosure independently of any
prior disclosure by the disclosing party, as evidenced by its written records or
other competent evidence;

(b) is disclosed to the recipient by a Third Party lawfully in possession of
such information and not under an obligation of non-disclosure and non-use with
respect thereto;

(c) is or becomes patented, published or otherwise part of the public domain
through no fault of the recipient;

 

Page 3



--------------------------------------------------------------------------------

(d) is developed by or for the recipient independently and without benefit of
Confidential Information disclosed to it hereunder by the other party as
evidenced by the recipient’s written records or other competent evidence; or

(e) is required by applicable law, rule, or regulation to be disclosed by the
recipient; provided, however, that, if such disclosure is not explicitly
permitted by Article 11, the recipient (i) gives the other party hereto prompt
written notice of such legal requirement, such that such other party shall, to
the extent reasonably practicable, have the opportunity to apply for or obtain
confidential or protective treatment of such Confidential Information,
(ii) cooperates with the disclosing party, as reasonably requested thereby, in
seeking such confidential or protective treatment, and (iii) minimizes the
extent of any such disclosure.

Notwithstanding anything to the contrary, Product Data, Cempra Improvements, and
information concerning either of the foregoing shall be deemed the Confidential
Information of Cempra, and Cempra shall be deemed the disclosing party, and
Hospira the recipient, with respect thereto, regardless of the fact that Hospira
or an agent or representative thereof may first disclose such information to
Cempra under this Agreement; provided, however, that the foregoing shall be
subject to the exceptions of sub-sections (a) – (e), above.

1.16 “Drug” means the human pharmaceutical solithromycin (CEM-101), the
structure of which is set forth on Exhibit 1.16.

1.17 “Drug Master File” or “DMF” means a drug master file (as such term is
defined in 21 C.F.R. Part 314.420 or in similar fashion under any corresponding
foreign Applicable Law) relating to the Product.

1.18 “EMA” means the European Medicines Agency and any successor entity.

1.19 “Facility” means Hospira’s pharmaceutical manufacturing plant at McPherson,
Kansas, or such other manufacturing facility agreed by the parties in writing.

1.20 “FDA” means the United States Food and Drug Administration or any successor
entity.

1.21 “Fill Date” means the date on which Hospira begins manufacturing operations
on the Product, commencing with compounding of the API.

1.22 “Health Canada” means the Therapeutic Products Inspectorate of the Canadian
Health Product and Food Branch and any successor entity.

1.23 “Hospira Intellectual Property” means all Intellectual Property, including
Know-How, owned or controlled by Hospira (a) as of the Effective Date or
(b) developed or acquired by Hospira (i) outside of the performance of its
obligations under this Agreement and (ii) other than as a result of Hospira’s
knowledge or use of, or access to, the Drug or Confidential Information provided
by Cempra. For purposes of this definition, “controlled by” means possession of
the right to grant a license or sub-license without violating (x) any law or
governmental regulation applicable to such license or sublicense or (y) the
terms of any agreement or other arrangement with any Third Party.

 

Page 4



--------------------------------------------------------------------------------

1.24 “Intellectual Property” or “IP” means all inventions, formulations,
processes, works of authorship, and any and all rights under U.S. and/or foreign
patents, trade secrets, know-how, copyrights, trademarks and other industrial or
intangible property rights of a similar nature and moral rights; all rights
pursuant to grants and/or registrations worldwide in connection with the
foregoing and all other rights with respect thereto; all rights under
applications for any such grant or registration, all rights of priority under
international conventions to make such applications and the right to control
their prosecution, and all rights under amendments, continuations, divisions and
continuations-in-part of such application; and all rights under corrections,
reissues, patents of addition, extensions and renewals of any such grant,
registration and/or right.

1.25 “Know-How” means any information or material that is confidential and
proprietary, including ideas, concepts, discoveries, inventions, developments,
improvements, know-how, trade secrets, designs, devices, equipment, process
conditions, algorithms, notation systems, works of authorship, computer
programs, technologies, formulas, techniques, methods, procedures, assay
systems, applications, data, documentation, reports, chemical compounds,
products and formulations, whether patentable or otherwise. Know-How will also
include non-Confidential Information and material to the extent such information
and material first lost its confidentiality by virtue of its disclosure in an
open patent or published patent application, a filing with a Governmental
Authority or as part of a legal proceeding.

1.26 “Manufacturing Process” means any and all processes (or any step in any
process) that is provided to Hospira by Cempra and that will be used to
manufacture the Product, as evidenced in the batch documentation and/or
development reports.

1.27 “Master Batch Record” shall mean the document that defines the
manufacturing methods, materials, and other procedures, directions and controls
associated with the manufacture and testing of the Product, which may be amended
in writing from time to time by mutual agreement of the parties.

1.28 “MSDS” means the Material Data Safety Sheet for the Product or the API
containing such information as may be required by applicable government
agencies.

1.29 “PMDA” means the Japanese Pharmaceuticals and Medical Devices Agency and
any successor entity.

1.30 “Product” means the Drug in final dosage form, filled, finished and
packaged in glass vials with flip-off caps, as described in the Product
Specifications.

1.31 “Product Data” means the information, documents, and records relating to
the Product created in connection with Hospira’s performance under this
Agreement, the manufacture of the Product, or other use of Drug provided by
Cempra. Product Data may include, documents and records pertaining to the
manufacture of the Product, Batch records (including the Master

 

Page 5



--------------------------------------------------------------------------------

Batch Record), Certificates of Analysis, Certificates of Compliance, an
identification of the analytical test methods employed and analytical test
results achieved, and all other relevant documents, reports and data prepared,
developed or generated by Hospira in connection with the development or
manufacture of Product hereunder. Product Data, however, shall expressly exclude
raw data developed that does not pertain to Cempra, the Product, or the Drug and
is related to Hospira’s manufacturing processes that are generally applicable to
its pharmaceutical manufacturing operations, as well as any Hospira Confidential
Information.

1.32 “Product Specifications” means those product, labeling and performance
specifications for the Product, including Product formulae, labeling, and
materials required for the manufacture of the Product that is to be purchased
and supplied under this Agreement, as such are set forth on Exhibit 1.32, which
specifications may be amended from time to time in accordance with this
Agreement.

1.33 “Regulatory Approval” means any approvals (including supplements,
amendments, pre- and post-marketing approvals, and, if applicable in a
particular jurisdiction, pricing and reimbursement approvals), licenses,
registrations or authorizations of any Regulatory Authority necessary for the
manufacture, distribution, sale or use of the Product for human therapeutic use
in a regulatory jurisdiction.

1.34 “Regulatory Authority” means any federal, state or local or other
regulatory agency, department, bureau or other governmental entity (including
the FDA, EMA and Health Canada), which is responsible for issuing approvals,
licenses, registrations or authorizations necessary for the manufacture, import,
sale and use of the Product for human therapeutic use in any applicable
regulatory jurisdiction.

1.35 “Rework” means the use of additional processing steps, which are different
from the process defined in a batch record, because of a failure of the batch to
meet one or more Product Specifications. Re-inspection does not constitute
Rework. Re-inspection means to re-examine and remove defects according to
written instructions.

1.36 “Specially Regulated Waste” means any hazardous waste, toxic waste, medical
waste, nuclear waste, mixed waste, or other waste materials or by-products,
including waste water, which may be subject to or require special handling,
treatment, storage, or disposal under any federal, state or local laws or
regulations intended to address such types of waste materials that arise from
the manufacture of the Product.

1.37 “Term” means the period of this Agreement beginning on the Effective Date
and ending on the expiry or termination pursuant to Article 10.

1.38 “Territory” means (a) the United States of America (including the District
of Columbia, the Commonwealth of Puerto Rico, all territories and possessions of
the United States of America, United States military bases, and any other
location over which the FDA has jurisdiction to regulate medicinal products
intended for human use), (b) the member nations of the European Union as of the
Effective Date, as set forth on Exhibit 1.38 (“EU”), (c) Canada, (d) Norway, and
(e) Switzerland.

 

Page 6



--------------------------------------------------------------------------------

1.39 “Third Party” shall mean a party other than Hospira or Cempra and their
respective Affiliates.

1.40 “Waste” shall mean all rejects, improper goods, garbage, refuse, remainder,
residue, waste water or other discarded material, including solid, liquid,
semisolid, or contained gaseous material that arises from the manufacture of the
Product, including rejected, excess or unsuitable materials, API and Products.
The term Waste shall not include any Specially Regulated Waste.

ARTICLE 2. PRODUCT DEVELOPMENT PROJECT

2.1 General. Hospira shall undertake and perform a product development project
(“Project”) consisting of the activities and applicable timelines set forth on
Exhibit 2.1 (“Statement of Work”). Under the Project, Hospira shall assist
Cempra in developing the Product for purposes of clinical and commercial
manufacture and Regulatory Approval, and in obtaining any required Regulatory
Approval(s) in the Territory. Subject to the completion of the Project in
accordance with the Statement of Work, Hospira shall manufacture and deliver
Development Supplies and Product to Cempra for commercial sale by Cempra as a
human pharmaceutical product, provided, however, that Cempra shall not sell any
Product in a country unless and until all necessary Regulatory Approvals have
been obtained with respect thereto. Any standards and procedures listed in the
Statement of Work or the Quality & Technical Agreement as “TBD” shall be
developed, verified, and mutually agreed upon in good faith by the parties using
Commercially Reasonable Efforts as soon as practicable after the Effective Date.

2.2 Clinical Support for Japan. If Cempra so requests in writing, Hospira will
agree to provide Cempra with quantities of Development Supplies for purposes of
Cempra’s clinical development thereof in Japan. Hospira will propose a
supplemental Statement of Work detailing among other items, the quantities of
Development Supplies required, the costs of such supplies, the review of
Cempra’s regulatory dossier to be submitted to the PMDA and the documentary and
other support to be provided by Hospira as is reasonable and customary for
pharmaceutical clinical programs. Upon the parties’ mutual written agreement
with respect to such supplemental Statement of Work, Hospira will perform the
development work thereunder; provided, however, that the parties acknowledge and
agree that, (a) the Development Supplies provided by Hospira will be identical
to those manufactured for Cempra’s clinical and development activities in the
Territory, and (b) that neither of Hospira and Cempra will have any obligations
with regard to the manufacture and purchase of Product for commercial sale in
Japan unless otherwise specifically agreed in writing.

2.3 Commercially Reasonable Efforts. Each party shall use all Commercially
Reasonable Efforts to successfully fulfill its obligations under any Statement
of Work to complete the Project. However, the parties understand and agree that
neither of them can guarantee that the Project will be successful, nor warrant
that a marketable product will result from the Project.

 

Page 7



--------------------------------------------------------------------------------

ARTICLE 3. DEVELOPMENT FEES; PROJECT MANAGEMENT

3.1 Development Fee. Cempra shall pay Hospira a development fee (“Development
Fee”) for its work under the Project in accordance with the payment schedule set
forth in Exhibit 3.1.

3.2 Stability Studies. Hospira will perform stability studies on the Product
separate and apart from the Project. The essential obligations of such stability
studies and the terms thereof are set forth on Exhibit 3.2.

3.3 Changes in Project Scope.

(a) If Cempra requests changes in the Project or the Product Specifications, or
if technical difficulties require that Hospira perform either additional work or
repeat work, and such additional work is required not because of Hospira’s
breach of this Agreement, fault or negligence, Hospira shall promptly provide
Cempra with a new or revised proposal with cost estimates for such changes or
additional work including costs for reasonable travel and sustenance, materials
and supplies. Hospira will base its cost estimates for such additional work or
repeat work at its customary per/hour, per/person rates then in effect, relative
to the work to be performed, consistent with its charges to other
similarly-situated customers, [*]. If Cempra approves such costs in writing, the
applicable changes in the Project or the Product Specifications will be
documented in writing and signed by both parties as a change order, and,
effective upon such signature, Hospira shall perform such agreed-upon new or
additional work, and Cempra shall pay any such agreed-upon costs for such
additional work or repeat work performance as set forth in such
mutually-executed change order or as otherwise provided in this Agreement.

(b) In the event that Cempra decides to have Hospira manufacture Products for
development, marketing, and/or sales activities in countries or geographic
regions outside of the Territory, Cempra will provide Hospira with reasonable
prior written notice of its intent to do so. The parties will then work in good
faith to promptly determine the additional work may be required therefor (if
any) and upon the parties’ written mutual agreement with respect thereto,
Hospira shall provide Cempra with all necessary additional
technical/developmental and regulatory support, including, for example,
regulatory support for Cempra’s supplemental regulatory filings, packaging and
product development, labeling, and relevant Regulatory Authority inspections for
such additional country or geographic region outside the Territory. All
additional technical/developmental and regulatory support for such other
countries or geographic regions shall be considered a change in Project scope
and the parties will agree to the reasonable incremental costs of such
additional support in accordance with Section 3.3(a). Any additional
pre-Regulatory Approval inspections of the Facility that may be requested or
required by relevant Regulatory Authorities as a result shall be reimbursed in
accordance with Section 7.3(c).

3.4 Project Manager. Each party will appoint an authorized individual who will
have primary responsibility for day-to-day interactions with the other party for
the activities under the Project (“Project Manager”). Each party will use all
reasonable efforts to provide the other party with at least [*] days prior
written notice of any change in its Project Manager. All communications between
Hospira and Cempra regarding the conduct of the activities under the Project
will be addressed to its Project Manager.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 8



--------------------------------------------------------------------------------

3.5 Development Supplies. Based on Cempra’s final Product formulations,
concentration and fill volume and the parties’ agreement to the final Product
Specifications, [*] as established pursuant to this Agreement, in effect at the
time of manufacture, Hospira will manufacture the Products as media runs and
engineering, clinical, registration and process validation batches, or other
batches not intended for commercial sale or distribution (“Development
Supplies”) at the applicable prices set forth in Exhibit 3.5. The parties
acknowledge that Development Supplies include material utilized for development
purposes that may be used as clinical trial product and stability testing
materials, but do not include materials intended for commercial sale in the
market, except as otherwise permitted by Applicable Law. In accordance with a
schedule to be mutually agreed by the parties, Cempra shall issue its purchase
order(s) for such Development Supplies at least [*] days before any agreed-upon
Fill Date. For the sake of clarity, all relevant provisions of Articles 5, 7, 8
and 9 shall apply to the manufacture and delivery of the Development Supplies.

ARTICLE 4. CEMPRA’S REGULATORY SUBMISSIONS

4.1 Regulatory Review.

(a) Upon Cempra’s request, Hospira shall review those portions of Cempra’s
proposed regulatory submissions as relate to Hospira’s manufacturing, packaging
and quality control procedures before the submissions are filed with relevant
Regulatory Authorities and provide advice, comment, and input with respect
thereto. Hospira shall complete its review of any English language submissions
within [*] days after receipt. For any non-English language submissions, Cempra
shall provide Hospira with a submission translated into English and the parties
will agree on a reasonable period of time that Hospira may require for review of
said submissions, such agreement not to be unreasonably withheld by either
party, and Hospira shall review such submission within such agreed-upon time
period. [*]

(b) Upon Cempra’s request, Hospira shall consult with and advise Cempra in
responding to questions from Regulatory Authorities regarding Cempra’s
regulatory submission(s) for the Products; provided, however, that Cempra shall
have the final control over such submissions. Hospira shall provide Cempra with
cost estimates (which shall include a professional services rate of at its
customary per/hour, per/person rates then in effect relative to the work to be
performed, and consistent with its charges to other similarly-situated
customers, which shall in no event be greater than Commercially Reasonable) for
any additional review and consultation as may be required by, or reasonably
helpful or required for purposes of any response to or correspondence with any,
Regulatory Authorities (for example, for technical responses to a Regulatory
Authority finding of deficiency, should one arise). If Cempra approves such
costs in writing, Hospira shall perform such services and Cempra shall reimburse
Hospira for such approved costs upon completion of the work and within [*] days
of receipt of Hospira’s invoice therefor.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 9



--------------------------------------------------------------------------------

4.2 Access to Drug Master Files. Hospira shall grant Cempra and its Affiliates
sublicensable reference rights (transferable with this Agreement in the event of
any assignment of this Agreement permitted under Section 12.5) to all Drug
Master Files Hospira maintains for the Facility as reasonably necessary to
support Cempra’s [*] regulatory filings, applications, and approvals for the
Product, but only in the case where Hospira is the manufacturer of the Product
for sale to Cempra[*]. [*] To effect the rights granted by Hospira above,
Hospira shall execute certain letters of authorization, which shall be delivered
to the appropriate Regulatory Authorities to permit them to consult Hospira’s
DMFs in their review of Cempra’s [*] regulatory submissions. Hospira shall send
copies of such authorization letters to Cempra [*]. Hospira shall update its
DMFs subject to the rights granted above annually and shall inform Cempra prior
to making any modifications thereto in order to permit Cempra to amend or
supplement any affected regulatory submissions, filings, and/or approvals for
the Product.

4.3 Ownership of Regulatory Approvals. The parties agree that, as between the
parties, Cempra [*] shall be the sole and exclusive owner(s) of all right, title
and interest in and to all Regulatory Approvals related to the API and Product
and any submissions for such Regulatory Approvals. Hospira shall reasonably
assist Cempra in the preparation of all documents necessary to effect Cempra’s
[*] rights in such Regulatory Approval applications and submissions, at the
expense of Cempra (which expense shall be at Hospira’s customary per/hour,
per/person rates then in effect relative to the work to be performed, and
consistent with its charges to other similarly-situated customers [*]. Cempra
shall provide to Hospira for its files a final copy of the CMC section of any
such applications and/or submissions for Regulatory Approval.

4.4 Regulatory Compliance.

(a) Cempra shall provide to Hospira, within [*] days upon Regulatory Approval,
the approved Regulatory Approval dossier information/sections relating to
Hospira’s manufacturing, quality control, quality assurance, facilities,
personnel, procedures and organization.

(b) Hospira shall discuss any planned changes affecting the approved Regulatory
Approval dossier information/sections relating to Hospira’s manufacturing,
quality control, quality assurance, facilities, personnel, procedures and
organization and use good faith, Commercially Reasonable Efforts to agree with
Cempra the changes and the timelines for submission of amendments and variation
procedures.

(c) Hospira shall inform Cempra of any changes affecting the approved Regulatory
Approval dossier information/sections relating to Hospira’s personnel,
procedures and organization within [*] days in case of notifiable changes,
respectively within [*] days of becoming aware of the changes for any approvable
changes.

(d) Cempra shall discuss any planned changes affecting the approved dossier
sections relating to Hospira’s, manufacturing, quality control and quality
assurance and agree with Hospira the changes and the timelines for submission of
amendments and variation procedures.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 10



--------------------------------------------------------------------------------

(e) Hospira shall have the right to appoint and/or delegate the above-listed
obligations to one or more of its regulatory support personnel at its
Affiliates.

ARTICLE 5. MANUFACTURE AND SUPPLY OF PRODUCT

5.1 Purchase and Sale of Product. Pursuant to the terms and conditions of this
Agreement and during the Term, Hospira shall manufacture, sell and deliver
Product to Cempra. Subject to the limitations and exceptions in Sections 6.1 and
6.10, Cempra shall order, purchase, and take delivery of no less than
eighty-percent (80%) of its and its Affiliates’ requirements of the Product for
commercial sale as a human pharmaceutical product in the Territory.

5.2 Manufacturing Standards; Changes.

(a) Hospira will manufacture the Product in accordance with the Product
Specifications, cGMP and all Applicable Laws, as then in effect. The parties
agree that, should Cempra wish to implement any amendment to the Product
Specifications (“Discretionary Changes”), Cempra shall provide written notice
thereof to Hospira for Hospira’s review and approval, [*]. Each party further
agrees promptly to notify the other of any new instructions or changes to the
Product Specifications required by the FDA or the Act, or of other Applicable
Laws (“Required Changes”) and shall confer with each other with respect to the
best means to comply with such instructions or change requirements; [*].

(b) Except as otherwise agreed herein, Hospira shall be responsible for any and
all costs with respect to Required Changes that are required to bring its
manufacturing operations into compliance with Applicable Laws, including cGMPs,
and Cempra shall be responsible for any and all other reasonable, documented
costs related to Required Changes affecting the Product. Any Discretionary
Changes to the Product Specifications or the Manufacturing Process initiated by
either party shall be agreed to by the parties (and, to the extent required by
the change control provisions of the Quality & Technical Agreement, shall not be
effective until written agreement between the parties pursuant to the change
control provisions of the Quality & Technical Agreement), including which party
or parties shall be responsible for the funding of such Discretionary Changes;
provided, however, that neither party shall unreasonably delay, condition or
otherwise withhold its agreement to any Discretionary Changes.

5.3 Government Approvals. Hospira agrees to manufacture and supply those
quantities of Products requested in Purchase Orders by Cempra that are necessary
to validate Hospira’s manufacturing facilities, obtain Regulatory Approval(s)
and build Cempra’s inventory in anticipation of commercial launch of the
Products and Cempra shall be required to pay for such Products ordered
irrespective of whether the Products ultimately receive all necessary Regulatory
Authorities’ approvals.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 11



--------------------------------------------------------------------------------

5.4 Active Pharmaceutical Ingredient

(a) Supply.

(i) Hospira shall manufacture Product for Cempra from API that Cempra shall
supply to Hospira at no cost. Cempra shall supply API to Hospira in quantities
reasonably sufficient to satisfy Hospira’s gross manufacturing requirements of
the Product for a particular order of Product no later than [*] days prior to
the scheduled Fill Date as mutually agreed by the parties. Hospira shall use the
API received from Cempra only for the development activities contemplated by
this Agreement and the manufacture of Product for Cempra. Cempra shall deliver
API, DDP, the Facility (Incoterms 2010) pursuant to no-cost purchase orders that
Hospira issues to Cempra consistent with the foregoing terms.

(ii) With each delivery of API to Hospira, Cempra will include a certificate of
analysis, signed by an authorized individual of Cempra (or its designee or API
supplier) containing basic information regarding the API, including (A) the
manufacturing date of the batch/lot delivered, (B) the batch/lot number, and
(C) the quantity of API in such batch/lot as shipped to Hospira. Cempra shall
also supply a separate sample (“tailgate sample”; “satellite sample”) containing
an amount of API agreed by the parties for each shipment container of API
supplied.

(iii) Within [*] days of Hospira’s receipt of any API supplied by Cempra
hereunder, Hospira shall (A) perform an identification test on the API and
confirm the shipment quantity, (B) perform any other tests mutually agreed upon
in writing, and (C) notify Cempra of any inaccuracies with respect to quantity
or of any claim that any portion of the shipment fails the identification or
other test. In the event Hospira notifies Cempra of any deficiency in the
quantity or quality of API received, Cempra shall promptly ship to Hospira, at
Cempra’s own expense, the quantity of API necessary to complete the API
shipment. In the event Hospira notifies Cempra that the API shipment does not
conform to the Active Pharmaceutical Ingredient Specifications, Cempra shall
have the right to confirm such findings at the Facility.

(iv) If Cempra determines that such shipment of API conforms to the Active
Pharmaceutical Ingredient Specifications, the parties shall submit samples of
such shipment to a mutually acceptable independent, neutral expert for testing.
If such independent, neutral expert determines that the shipment conforms to the
Active Pharmaceutical Ingredient Specifications, Hospira shall bear all expenses
of shipping and testing such shipment samples. If Cempra or such independent
expert confirms that such shipment does not meet the Active Pharmaceutical
Ingredient Specifications, Cempra shall replace, at no cost to Hospira, the
portion of the API shipment which does not conform to the Active Pharmaceutical
Ingredient Specifications and bear all reasonable, documented expenses of
shipping and testing the shipment samples. Notwithstanding the foregoing, the
independent expert may also determine that additional sample testing by an
independent laboratory is necessary, in which case the parties shall work in
good faith to agree on such independent laboratory. The costs for any such
independent laboratory API testing shall be borne in the same manner as
specified for API testing conducted by the independent expert. Hospira shall
dispose of any nonconforming portion of any API shipment as directed by Cempra
in writing, in accordance with the waste disposal provisions of Section 5.8 and
Cempra’s material safety data sheet (“MSDS”) for the Drug and at Cempra’s
reasonable expense.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 12



--------------------------------------------------------------------------------

(b) Title. Notwithstanding the DDP shipping terms of Section 5.4(a)(i), Cempra
shall retain title to the API while it is in the Hospira facility. Subject to
the limitation in Section 5.4(c), Hospira shall assume responsibility and risk
for, and exercise Commercially Reasonable Efforts in, the safekeeping, storage
and handling for all shipments of API delivered hereunder and accepted by
Hospira.

(c) Loss and Replacement of API. In the event of loss, waste, or damage of any
API delivered hereunder or the failure of Product to meet Product
Specifications, Cempra shall supply to Hospira replacement API according to the
terms set forth in Section 5.4(a), except as otherwise provided herein. If the
replacement of such API results from a breach of this Agreement, failure to
comply with GMP, Applicable Law, or the Product Specifications, or any negligent
act or willful omission by Hospira or any Affiliate thereof (or any employee,
agent, or other representative of either of the foregoing) in the manufacture,
handling or storage of Product or API, Cempra shall supply to Hospira
replacement API and Hospira shall be responsible for the cost of the replacement
API equal to Cempra’s purchase cost/kg (as evidenced by Cempra’s invoices).
Hospira shall issue Cempra with a credit note (applicable against any amounts
due Hospira hereunder) equivalent to the cost of the replacement API no later
than [*] days of the determination of Hospira’s liability for such replacement
cost; provided, however, that, in the event of the termination or expiry of this
Agreement prior to the application of the full amounts of all such credit notes
against amounts due Hospira hereunder, Hospira shall pay Cempra the balance
remaining of any such credit notes within [*] days of such termination or
expiry.

(d) Maximum Liability. Notwithstanding any of the foregoing, in no event shall
Hospira’s liability for such replacement costs of API exceed (i) [*] Dollars
($[*]) [*], or (ii) [*] Dollars ($[*]) [*]. This Section 5.4(d) states Cempra’s
sole remedy, and Hospira’s sole liability, with respect to any claim arising
hereunder for any such loss, damage, or waste of API by Hospira.

5.5 Facility; Dedicated Equipment.

(a) Maintenance of Facility. Hospira shall secure and maintain in good order, at
its sole cost and expense, such current governmental registrations, licenses and
permits as are required by Regulatory Authorities in order for Hospira to
perform all of its obligations under this Agreement and to manufacture the
Product in accordance with Cempra’s purchase orders therefor.

(b) Dedicated Equipment. At present, the parties anticipate that no specialized
or dedicated equipment (“Dedicated Equipment”) will be required of Hospira to
manufacture Product for Cempra. In the event that the parties agree to make
changes, either to the Product Specifications or to the scope of work as
currently described in the Project statement of work, and such changes would
require Hospira to use Dedicated Equipment in the manufacture of the Product,
Hospira and Cempra shall meet and discuss the methods, means and costs for
acquiring, installing and validating any such Dedicated Equipment and the
responsibilities of the parties therefor.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 13



--------------------------------------------------------------------------------

5.6 Components. Hospira shall be responsible for the procurement and
qualification of the Components required for the manufacture of the Product.
Hospira will source all of the Components from suppliers that have been approved
and qualified by Hospira in accordance with Hospira’s internal vendor
qualification and approval processes. The parties understand and agree that
Cempra will have reviewed and approved the Components and Component suppliers
listed in the Product Specifications. Under no circumstances shall Hospira have
any liability to Cempra, nor shall Hospira be deemed to be in breach of this
Agreement, if Hospira is unable to supply the Product to Cempra due to a failure
of such suppliers to provide such Components to Hospira; provided, however, that
Hospira has used all Commercially Reasonable Efforts timely to obtain the
Components from approved suppliers in accordance with Cempra’s commercial
Product forecasts. Hospira will promptly inform Cempra in writing in the event
it anticipates any potential delay in sourcing Components.

5.7 Product Labeling.

(a) Hospira shall label the Product in accordance with the Product
Specifications using content provided by Cempra. Cempra shall control the
content and type of all labeling and packaging (and any changes or supplements
thereto) for the Product and shall have the responsibility, at Cempra’s expense,
for (i) ensuring such content is compliant with Regulatory Approval and all
Applicable Law and (ii) any changes or supplements to such content, including
the expense of securing any approvals required any applicable Regulatory
Authority for any such changes or supplements. Hospira shall be responsible for
obtaining such labels (and any changes or supplements thereto) and packaging in
accordance with content specified by Cempra.

(b) Should Cempra request or be required to make any modifications to Product
labeling and/or packaging, it shall submit a written change order to Hospira
containing the requested or required modifications, together with any
documentation specifying the content of the new labeling and/or packaging,
including all necessary photo-ready art (or its substantial equivalent). Hospira
shall promptly provide Cempra with a statement of charges for the work to be
performed based on its customary per/hour, per/person rates then in effect and
its estimated timeline for implementing the changes. Upon written approval by
Cempra, which approval shall not be unreasonably withheld, delayed, or
conditioned, Hospira will perform all requested or required labeling and
packaging work. Cempra shall pay Hospira for the work performed pursuant to the
approved charges, in addition to reimbursing Hospira for the cost of any
existing labeling and packaging that has become obsolete as a result of such
changes.

5.8 Off-Site Waste. If necessary, Hospira shall hire, direct and pay all costs
for a waste contractor to remove all Waste from Hospira’s manufacturing facility
for Product consistent with the Product’s MSDS. Hospira shall only dispose of
Specially Regulated Waste at sites and through waste management vendors that
have been approved in writing by Cempra, whose approval shall not be withheld
unreasonably. Hospira shall document the destruction of any Specially Regulated
Waste in writing and provide copies of such written documentation to an
authorized representative of Cempra. Cempra maintains the right, but not the
obligation, to witness the actual disposal of Specially Regulated Waste. Cempra
shall, upon request by Hospira, provide the MSDS for the API and the MSDS for
the Product to Hospira.

 

Page 14



--------------------------------------------------------------------------------

5.9 Delivery. Hospira shall deliver the Product to Cempra, EXW (Incoterms 2010),
the Facility. Title to and risk of loss over the Products shall pass to Cempra
at the time the Product is placed at the disposal of Cempra’s designated carrier
at the loading dock of the Facility. Hospira shall not deliver any Product until
both Hospira and Cempra have released such Product pursuant to the Product
Specifications and/or the Quality & Technical Agreement. Cempra shall bear all
freight, handling, insurance, duties, taxes and shipping expenses. For any
shipments outside the United States, Cempra (or its designee, which may include
any Affiliate of Cempra or any licensee or sub-licensee of Cempra or any
Affiliate thereof) shall be the exporter of record; provided, however, that
Hospira shall assist Cempra in the preparation of any required export
documentation.

5.10 Price and Payment.

(a) Product Pricing. Hospira shall invoice Cempra for Product it delivers to
Cempra at the [*] price(s) as set forth in the pricing tables on Exhibit 5.10.
Each invoice shall reference the price of the Product in effect on the date of
Hospira’s invoice. All pricing is firm through December 31, 2013. Beginning
January 1, 2014 and on each succeeding January 1st thereafter during the Term,
Hospira shall have the right to increase the price(s) of the Product once
annually. Price increases shall be effective for deliveries beginning
January 1st of each calendar year. Such increases shall not exceed the lesser of
(i) the amount of any actual increases in Hospira’s manufacture of Product or
(ii) an amount equal to the annual percentage increase for the most recent
twelve (12) month period for which figures are [*]. Hospira shall use all
Commercially Reasonable Efforts to provide written notice to Cempra of any
anticipated price increase no later than October 31st of any calendar year.

(b) Pricing Reconciliation. Within [*] days after the close of any Commercial
Year in which Cempra has ordered Product for delivery in such Commercial Year
[*] the parties will jointly conduct a reconciliation process under which
adjustments to the price previously applied to Hospira’s commercial Product
invoicing will be made to determine the credit amount that may be due to Cempra
(and which can be applied by Cempra to any then-current or future amounts due
Hospira), such that the amount of such credit will equal the difference between
the total amount paid (or owed) by Cempra based on the prices invoiced at the
time of delivery and the amount that would have been paid or owed Hospira had
the price charged for all units delivered in such Commercial Year equaled [*]
for each Product and batch size based on the unit volumes thereof ordered for
delivery in such Commercial Year. For illustrative purposes, [*]

[*]

[*]

[*]

(c) Payment. Hospira shall invoice Cempra upon delivery of the Product. Cempra
shall make payment net [*] days from the date of receipt of Hospira’s invoice.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 15



--------------------------------------------------------------------------------

(d) Taxes; Fees. Cempra shall pay all federal, state, county or municipal sales
or use tax, excise, customs charges, duties or similar charge, or any other tax
assessment (other than that assessed against income or any similar tax assessed
or imposed on Hospira), lawfully assessed or charged on the manufacture or sale
of the Product that Hospira manufactures, sell and delivers pursuant to this
Agreement. In particular, Cempra shall be responsible for and pay all
Prescription Drug User (PDUFA) annual establishment fees imposed on Cempra with
respect to the Product. Cempra shall provide Hospira with copies of any tax
exemption form(s) or similar documentation if it intends to claim exemption for
taxes or similar charges in any state(s) (in the U.S.) or other jurisdictions
where the Product is to be shipped.

5.11 Inspection; Nonconforming Product.

(a) Documentation; Inspection. Upon completion of the manufacture of each batch
of Product, Hospira will provide Cempra with a Certificate of Analysis
confirming that the batch was manufactured in conformity with the Product
Specifications, cGMP, and all Applicable Laws. In addition, Hospira will provide
Cempra with a copy of the Master Batch Record and all other documents and
records as required by the Quality & Technical Agreement for Cempra’s (or its
Affiliates’, or Cempra’s or its Affiliates’ licensees’, or sublicensees’)
release of the batch and such samples of the batch that Cempra may reasonably
request. Cempra shall have a period of thirty (30) days from the date of its
receipt of all such documentation (and if, applicable, batch samples) to
inspect, and accept or reject, the corresponding batch as conforming or
non-conforming with the Product Specifications. If Cempra rejects the batch, it
shall promptly so notify Hospira. If, as a result of further review and testing,
Hospira determines that the Batch does conform to the Product Specifications,
Hospira shall so notify Cempra and the parties shall then submit samples of such
batch to a mutually acceptable independent, neutral expert for testing.

(b) Testing. If such independent, neutral expert determines that the batch
conforms to the Product Specifications, Cempra shall bear all reasonable,
documented expenses of shipping and testing such batch samples and Cempra shall
be responsible for Hospira’s invoice price of the batch. If such independent
expert confirms that the batch does not meet the Product Specifications, Hospira
shall bear all reasonable, documented expenses of shipping and testing the batch
samples. Notwithstanding the foregoing, the independent expert may also
determine that additional sample testing by an independent laboratory is
necessary, in which case the parties shall use good faith efforts to agree on
such independent laboratory and the allocation of the costs thereof. Absent
error, negligence, and misconduct, the test results of the independent expert
(or those of the independent laboratory, if so referred by the expert) shall be
binding on the parties.

(c) Replacement; Disposition of Rejected Product. If a batch is rejected due to
Hospira’s actual failure to manufacture, store, or handle the Product in
conformity with the Product Specifications, cGMP, and all Applicable Laws, then
Hospira shall (i) reimburse Cempra for its actual cost/kg of the API used in the
manufacture of such Product, subject to the limitations set forth in
Section 5.4(d), and (ii) Hospira will use all Commercially Reasonable Efforts to
replace the portion of any batch which does not conform to the Product
Specifications, cGMP, and Applicable Law with Products manufactured in
accordance with the Specifications, cGMP and Applicable Laws as soon as
reasonably practicable, given manufacturing capacities and

 

Page 16



--------------------------------------------------------------------------------

scheduling at the Facility; provided, however, that (A) to the extent necessary
to manufacture any such replacement Product, Cempra provides sufficient
replacement API to Hospira in accordance with the provisions of Section 5.4(c),
and (B) in the event of any termination or expiry of this Agreement prior to
start of manufacturing of any lot or batch of such replacement Product, Cempra
shall be entitled, upon Cempra’s election and written request, to receive from
Hospira, in lieu of such replacement, a prompt refund of any amount paid with
respect to the nonconforming Product. Hospira shall, as directed by Cempra,
dispose of any rejected Products at Hospira’s own cost and expense in accordance
with the waste disposal provisions of Section 5.8 and Cempra’s MSDS for the Drug
and the Product.

(d) Deemed Acceptance; Latent Defects. Any Product that Cempra does not reject
pursuant to this Section 5.11 shall be deemed accepted, and all claims with
respect to Product not conforming with Product Specifications are waived by
Cempra, except as to latent defects which are not reasonably discoverable by the
exercise of ordinary diligence by reasonable visible inspection and other
testing, if any, as agreed by the parties in the Quality & Technical Agreement
to be part of Cempra’s inspection and acceptance process for Product after
delivery by Hospira, render the Product not conforming to Product
Specifications, cGMP, and Applicable Law, and are primarily caused by
negligence, fault, failure to comply with Applicable Law or cGMP, or failure to
manufacture Product in accordance with the Product Specifications and
Manufacturing Process on the part of Hospira (or any Affiliate thereof or Third
Party contractor supplier of Hospira or any Affiliate thereof). The parties
shall consult in good faith to attempt to confirm the cause of the latent
defect. If the parties do not agree as to whether the Product is non-conforming,
they shall submit samples of such Product for independent testing in accordance
the provisions of Section 5.11(b). If it is confirmed that the cause of the
latent defect is primarily attributable to Hospira (or any Affiliate thereof or
Third Party supplier or contractor of Hospira or any Affiliate thereof)
consistent with the foregoing, then Hospira will promptly replace at no cost to
Cempra all such non-conforming Products with Products that meet the Product
Specifications and are manufactured in accordance with cGMP and Applicable Law,
subject to the provisions of Sections 5.4(c) and (d); provided, however, that in
the event of any termination or expiry of this Agreement prior to start of
manufacturing of any lot or batch of such replacement Product, Cempra shall be
entitled, upon Cempra’s election and written request, to receive from Hospira,
in lieu of such replacement, a prompt refund of any amount paid with respect to
the nonconforming Product. All other relevant provisions of this Section 5.11
shall apply to the testing and release of such replacement Products.

5.12 Miscellaneous.

(a) Rework. Rework that becomes necessary as a result of changes proposed or
required by Cempra shall be billed separately at a commercially reasonable fee
to be mutually agreed between the parties in writing.

(b) Sub-Lots. Should Cempra desire Hospira to split a manufacturing lot of
Product into up to two (2) sub-lots during packaging, Hospira will charge a
split fee of [*] Dollars ($[*]) for each sub-lot packaged. Should Cempra request
more than two (2) sub-lots per batch, the parties will discuss and agree to more
reasonably cost-effective alternatives.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 17



--------------------------------------------------------------------------------

(c) Storage Fee. Cempra will use Commercially Reasonable Efforts to take
delivery of the Products from the Facility no later than [*] days after full
release and clearance of the Products. A storage fee of [*] Dollars ($[*]) [*]
shall be due and payable to Hospira if Cempra stores Product at the Facility for
more than [*] days after the date of Hospira’s notice to Cempra that such
Product is available for delivery; [*].

ARTICLE 6. ORDERS AND FORECASTS

6.1 Three Year Product Supply Forecast. For capacity planning purposes, no later
than [*] months in advance of Cempra’s anticipated date of initial Regulatory
Approval or Cempra’s desired commercial Product availability date, Cempra shall
provide Hospira with a non-binding, written forecast of its estimated annual
requirements of Product for the first three (3) Commercial Years. Thereafter, by
[*] of each Commercial Year, Cempra shall update this three (3) year forecast
for the three (3) year period commencing on January 1st of the next Commercial
Year. Within [*] days after receipt of each such forecast, Hospira shall provide
Cempra with (a) a written acceptance of each Commercial Year’s estimate
contained within such forecast and accordingly plan to allocate its Facility
capacity to manufacture Product for Cempra for each such Commercial Year, or
(b) a written rejection of one (1), two (2), or three (3) of the Commercial Year
estimates set forth in such forecast and written acceptance of the Commercial
Year estimates in such forecast that it did not reject; [*] Any written
acceptance of the estimated amount for a particular Commercial Year shall
constitute Hospira’s Product supply commitment (“Product Supply Commitment”) for
such Commercial Year and Hospira shall, notwithstanding anything to the
contrary, be obligated to supply Product up to such amount to Cempra, but only
to the extent of Cempra’s compliance with the forecasting and ordering
provisions set forth in this Agreement. If Cempra delivers, and Hospira accepts,
as part of a subsequent three (3) Commercial Years forecast an updated forecast
for any Commercial Year covered in a previously-provided forecast hereunder,
such subsequent forecast shall constitute Hospira’s Product Supply Commitment
for such previously covered Commercial Year and be subject to Hospira’s supply
obligations above. If Hospira rejects any Commercial Year forecast as set forth
above, (y) Hospira and Cempra shall meet as soon as possible to discuss in good
faith the quantities of Product that Hospira could provide during such
Commercial Year and the reasons for such rejection, and (z) use Commercially
Reasonable, good faith efforts to agree in writing on the amount that shall be
Hospira’s Product Supply Commitment for such Commercial Year and be subject to
Hospira’s obligation above. To the extent that Cempra’s Product requirements in
any Commercial Year exceed Hospira’s Product Supply Commitment therefor, Cempra
shall have the right to have such excess requirements manufactured by Cempra,
any Affiliate thereof, or any Third Party, without breach of Section 5.1.

6.2 First Purchase Order. The parties shall cooperate in estimating and
scheduling production for Cempra’s first commercial order of Product, which in
any case Cempra shall use Commercially Reasonable Efforts to place no later than
[*] months in advance of the anticipated date of Regulatory Approval or Cempra’s
desired commercial Product availability date.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 18



--------------------------------------------------------------------------------

6.3 Rolling Forecast. Concurrent with the placing of its first commercial order
of Product, and during each calendar quarter thereafter, Cempra shall provide to
Hospira a good faith, estimated rolling forecast of the quantity of Products
that Cempra expects to order for the coming [*] [*] period of time (each, a
“Rolling Forecast”). The first [*] [*] of each Rolling Forecast shall be
considered a binding commitment upon Cempra to purchase quantities described
therein and a binding commitment upon Hospira to produce and deliver such
quantities on the delivery dates described therein (“Firm Order Period”). The
last [*] [*] of each Rolling Forecast shall be non-binding upon the parties. The
Project Managers, or their designees, shall review each Rolling Forecast to
ensure that each Rolling Forecast delivered by Cempra is consistent with the
requirements of this Agreement and, if necessary, to use good faith efforts to
adjust such Rolling Forecasts in order to meet Cempra’s ongoing requirements for
the Product and to take into account Hospira’s manufacturing schedule at the
Facility.

6.4 Purchase Orders. Cempra shall submit to Hospira firm purchase orders for the
purchase of Product (each, a “Purchase Order”) for the quantities of Product
Cempra intends to purchase and the required delivery date(s); provided, however,
that no delivery date in any Purchase Order is either (a) less than [*] days
from [*], or (b) [*] days prior to the requested delivery date. Hospira shall
use Commercially Reasonable Efforts to meet the delivery dates set forth in each
Purchase Orders. All Purchase Orders shall reference this Agreement and shall be
governed exclusively by the terms contained herein. Cempra shall set forth in
each Purchase Order (w) the quantity of Product ordered, (x) the amount of API
estimated to be required to fill the Purchase Order (based on yield information
provided by Hospira), (y) the specified delivery date(s) and delivery
instructions, and (z) the price to be paid for the Product.

6.5 Purchase Order Acceptance. Hospira will confirm each Purchase order issued
in accordance with Section 6.4 within [*] Days after receipt and shall confirm
to Cempra its acceptance of the Purchase Order, delivery date(s), the quantity
of Products ordered and the purchase price to be paid by Cempra.

6.6 Excess Quantities. Hospira shall accept all Purchase Orders specifying
quantities of Product up to [*] percent ([*]%) in excess of the quantities
listed in the corresponding Firm Order Period. Hospira shall not be obligated to
supply quantities of Product over and above such [*] percent ([*]%) excess
amount (“Non-Binding Excess”) but shall use Commercially Reasonable Efforts to
manufacture and deliver to Cempra all or part of the Non-Binding Excess within
[*] days of issuance of the relevant Purchase Order. In no event, however, shall
Hospira be required to supply any Product in excess of its applicable annual
Product Supply Commitment except to the extent any relevant Purchase Orders
therefor are confirmed by Hospira.

6.7 Format of Forecasts and Purchase Orders. Cempra shall submit each Rolling
Forecast and all Purchase Orders electronically in spreadsheet form and will
specify the quantities of Products in units and the Hospira product number (list
number/inventory number).

6.8 Minimum Purchase Requirement. Cempra agrees to purchase from Hospira in each
Commercial Year not less than a stipulated percentage of its annual forecast of
the Product in accordance with the provisions of this Section 6.8 (“Minimum
Purchase Requirement”). The percentage shall be calculated on the number of
units of Product estimated to be required for delivery in a particular
Commercial Year in the most recent annual forecast that Cempra provides

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 19



--------------------------------------------------------------------------------

to Hospira pursuant to Section 6.1. Cempra’s Minimum Purchase requirements are
as follows: [*]. In lieu of Cempra taking delivery of all of the Minimum
Purchase Requirement, Cempra shall have the option to pay the shortfall of the
Minimum Purchase Requirement at the prices set forth in Exhibit 5.10 and waive
Hospira’s manufacture and delivery obligations for the Product. In the latter
event, Hospira shall invoice Cempra for the amount payable, and Cempra shall pay
Hospira such amount within [*] days after receipt of Hospira’s invoice.
Notwithstanding anything of the foregoing, all Product paid for by Cempra shall
count towards the Minimum Purchase Requirement and, in the event Cempra pays for
all Product delivered by Hospira in a particular Commercial Year and the amount
set forth above with respect to any waiver of Hospira’s manufacture and delivery
obligations with respect to such Commercial Year, Cempra shall be deemed to have
satisfied its Minimum Purchase Requirement with respect to such Commercial Year.

6.9 Purchase Order Changes; Cancellations.

(a) Changes. If Cempra requests that changes be made to any of its Purchase
Orders within the Firm Order period, Hospira shall use Commercially Reasonable
Efforts to accommodate such changes within reasonable manufacturing capabilities
and efficiencies. If Hospira can accommodate such changes, but would incur
additional expenses in making such changes, Hospira shall advise Cempra of any
costs associated therewith. If Cempra agrees in writing to accept these costs,
Hospira will make the changes to the Purchase Orders and add the extra costs to
the relevant invoice. If Hospira cannot accommodate such change, Cempra shall
nonetheless be bound to its original Purchase Orders.

(b) Cancellations. If Cempra cancels any Purchase Order within the Firm Order
Period, Hospira shall be relieved of its manufacturing obligations relating to
such order; provided, however, that [*]. The foregoing provisions of this
Section 6.9(b) shall apply, mutatis mutandis, with respect to any Purchase Order
to the extent that Cempra has not supplied sufficient API to allow Hospira to
fulfill such Purchase Order or Cempra acts in any other manner that effectively
materially interferes with Hospira’s ability to fulfill such Purchase Order.

6.10 Shortage of Supply; Supply Failure. In the event that Hospira is unable to
manufacture and supply the Product in accordance with Cempra’s Purchase Orders,
Hospira shall notify Cempra promptly in writing.

(a) If such inability is not (i) caused by an event of force majeure,
(ii) primarily attributable to Cempra’s acts or omissions or breach of its
obligations under this Agreement, or (iii) attributable in whole or in part to
Component suppliers’ acts or omissions despite Hospira’s commercially reasonable
efforts to obtain the relevant Components from all approved suppliers for such
Components, then Hospira shall be solely responsible for undertaking all
commercially reasonable measures to minimize any possible shortage of Product to
Cempra as a result of its manufacturing issues. If Hospira cannot undertake such
measures promptly, then either party may request that the Project Managers
convene a meeting to discuss possible remedial action.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 20



--------------------------------------------------------------------------------

(b) If such inability is due to Cempra not supplying sufficient Drug to allow
Hospira to fulfill any Purchase Order, then with respect to any Product is
unable to manufacture and supply to Cempra as a result of such failure by
Cempra, Cempra shall remain liable for the full amount of the Purchase Order,
regardless of whether Hospira manufactures the Product or whether Cempra takes
delivery of the Product.

(c) If due to an inability to supply Product as described in Section 6.10(a),
Hospira delivers less than [*] percent ([*]%) of the number of units of Product
ordered by Cempra within [*] days of the delivery date(s) specified in the most
recent Rolling Forecast therefor in any [*] [*] periods (“Supply Failure”), then
[*]; and

(d) Cempra shall have the right to purchase all or a portion of its or its
Affiliates requirements of the Product from an alternative supplier, in each
case until [*].

(i) If, [*].

(ii) If [*].

ARTICLE 7. QUALITY

7.1 Quality Control. Hospira shall apply its quality control procedures and
in-plant quality control checks on the manufacture of Product for Cempra in
(a) accordance with the provisions of the Quality & Technical Agreement, (b) a
Commercially Reasonable manner, and (c) in a manner sufficient to ensure
compliance with the Product Specifications, cGMP, and all Applicable Laws. In
addition, Hospira will test and release Product in accordance with the test
methods described in Exhibit 7.1, cGMP, and all Applicable Laws to ensure that
Product conforms to the Product Specifications. The parties may change the test
methods from time to time by mutual agreement.

7.2 Quality Agreement. The parties shall use Commercially Reasonable Efforts to
negotiate and execute a quality agreement in a form reasonably consistent with
the form of Quality & Technical Agreement under negotiation by the Parties as of
the Effective Date, and to be attached hereto as Exhibit 7.2 not later than [*]
days after the Effective Date.

7.3 Audit Rights.

(a) General Audit. Upon no less than [*] days prior written notice to Hospira,
Cempra shall have the right to have representatives or designees (which may
include representatives of Cempra’s Affiliates, or Cempra’s or its Affiliates’
licensees or sublicensees) visit the Facility during normal business hours to
review Hospira’s manufacturing and development operations, documents, and
records relating to the Product and assess its compliance with cGMP, Applicable
Laws, the Product Specifications, and quality assurance standards and to discuss
any related issues with Hospira’s manufacturing and management personnel.
Hospira shall provide Cempra and any such designees with copies of Hospira’s
manufacturing records (including the Master Batch Record) and any other relevant
documentation relating to the Products or the development or manufacture thereof
under this Agreement for the purposes of assuring Product quality and compliance
with this Agreement and/or agreed-upon manufacturing procedures. Such general
audits shall (i) be limited to [*], (ii) last for no more than [*] days, and
(iii) may be conducted not more than [*].

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 21



--------------------------------------------------------------------------------

(b) For Cause Audits. Cempra shall also have the right to conduct (or to cause
Hospira to allow Cempra’s Affiliates or any of Cempra’s Affiliates’ licensees or
sublicensees to conduct) “for-cause” audits to address material product or
safety concerns related to Product failures related to [*]. Product failures
would include issues related to stability out of specification, sterility,
labeling or container integrity. Cempra shall notify Hospira in writing in
advance of any such audit and thereafter, the parties shall mutually agree on
the timing of the audit, such agreement not to be unreasonably withheld by
either party. Each for-cause audit shall be limited to [*], for no more than [*]
days, except to the extent that the parties mutually agree, such agreement not
to be unreasonably withheld by either party, that a longer for cause audit
period is required.

(c) Regulatory Authority Inspections. Hospira also agrees to allow the FDA,
Health Canada and the EMA to conduct any pre-Regulatory Approval or “for cause”
inspection of the Facility related to the manufacture of the Product which the
FDA, Health Canada and the EMA requests or requires and Hospira agrees to
reasonably cooperate with the FDA, Health Canada and the EMA in connection with
such inspection. Hospira will provide Cempra with notice of any such inspection
as soon as practicable. In the event that a Regulatory Authority other than the
FDA, Health Canada and the EMA, requests or requires an audit or inspection of
the Facility in connection with the manufacture of the Product, Hospira shall
allow (and agrees to reasonably cooperate with respect to) such audit or
inspection and be entitled to charge a fee of [*] Dollars ($[*]) per each such
Regulatory Authority inspection, with the exception of any “for cause”
Regulatory Authority inspection (“for cause” being defined in a manner
materially similar to that set forth in Section 7.3(b)).

(d) Confidential Information in Audits. Audits pursuant to the foregoing may
involve the transfer of Hospira’s Confidential Information to Cempra (including
representatives of Cempra’s Affiliates, or Cempra’s or its Affiliates’ licensees
or sublicensees), and any such Confidential Information shall be subject to the
terms of Article 11 hereof. Cempra shall ensure that any of the foregoing
persons not in privity to or with this Agreement shall have signed an agreement
containing terms and conditions regarding the non-disclosure and non-use of
Confidential Information that are not materially less restrictive as those under
this Agreement. The results of such audits and inspections shall, subject to the
exceptions set forth in Section 1.15, be considered Confidential Information and
shall not be disclosed to Third Parties, including the FDA, Health Canada and
the EMA, unless required by law or as otherwise permitted under Article 11, and
only then upon prior written notice to Hospira.

(e) [*]

7.4 Change in Product Specifications; Manufacturing Process. Each of Cempra and
Hospira agrees that it will not change the Product Specifications or any aspect
of the Manufacturing Process (including changes to the Components, equipment,
processes or procedures used to manufacture Product) without the prior written
approval of the other party, which approval shall not be unreasonably withheld,
delayed, or conditioned. Upon agreement, the parties shall implement all such
changes in accordance with the provisions of Section 5.2 and the change control
provisions of the Quality & Technical Agreement.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 22



--------------------------------------------------------------------------------

7.5 Complaints and Adverse Reactions. Each party shall promptly advise the other
in writing of any complaints, notices of Adverse Drug Experience(s) or event
reports, safety issues or toxicity issues relating to the Products of which it
becomes aware, and which may be the result of, or have an effect on, the Product
manufacturing operations performed by Hospira. Cempra shall be responsible for
all reporting of such information to Regulatory Authorities. Hospira shall
promptly evaluate any complaint or notice of Adverse Drug Experience(s) and
reasonably assist Cempra in responding to the same. To such end, Hospira shall
promptly comply with Cempra’s reasonable requests for information, documentation
and other records in its possession that relate to Hospira’s manufacture,
handling, or storage of the Product that are reasonably necessary to enable
Cempra, and any Third Party designated by Cempra, to evaluate and ensure
compliance with any Adverse Drug Experience(s) reporting policies and procedures
and compliance with any Applicable Laws.

7.6 Record Keeping. Hospira shall supply Cempra with such records documenting
the development work as foreseen in the Project Statement of Work or as are
otherwise requested by Cempra. Hospira shall retain all records documenting the
development work and all records relating to the manufacture of each batch of
Products for not less than five (5) years or for such longer period as required
by Applicable Law. Thereafter, Hospira shall not destroy such records without
giving Cempra prior written notice of such proposed destruction and the
reasonable opportunity further to store such records or to have such records
shipped to Cempra, at Cempra’s reasonable, documented expense.

7.7 Failed Batch. In the event that any batch of the Product fails the testing
requirements set forth in Section 5.11 as a result of non-compliance with cGMP,
Applicable Law, or the Product Specifications, or otherwise fails to meet the
Product Specifications, Hospira shall notify promptly Cempra in writing (and in
any event within [*] Days of discovery of any such failure), investigate such
failure, and cooperate fully with Cempra in attempting to determine the cause of
the failure. Hospira shall (a) keep Cempra promptly informed in writing of the
status of any such investigation, (b) [*], (c) promptly provide Cempra with
copies of all batch records associated with such batch failure, to the extent
reasonably requested by Cempra in writing, and (d) upon completion of the
investigation, shall provide Cempra with a final written report describing the
cause of the failure and summarizing the results of the investigation.

7.8 Product Recalls.

(a) In the event (i) any Regulatory Authority or other national government
authority issues a request, directive or order that the Product be recalled,
withdrawn, or the subject of a field correction (a “Recall”); (ii) a court of
competent jurisdiction orders a Recall of Product; or (iii) Cempra or Hospira
reasonably determines that Product should be Recalled, the parties shall take
all reasonably appropriate corrective actions, and shall cooperate in any
governmental investigations surrounding the Recall.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 23



--------------------------------------------------------------------------------

(b) In the event that a Recall of Product results from a breach of Hospira’s
express warranties under Sections 8.2(a) and 8.2(b), Hospira shall be
responsible for, as elected by Cempra in writing (i) promptly replacing the
quantity of Products that were Recalled at no cost to Cempra, or (ii) issuing a
credit to Cempra in the amount paid by Cempra with respect to such Product
(which credit shall, to the extent not applied against amounts due Hospira
hereunder, be promptly refunded to Cempra following termination or expiry of
this Agreement). If Cempra elects Product replacement pursuant to the foregoing,
Hospira shall use all Commercially Reasonable Efforts to replace such Product as
soon as reasonably practicable. In addition, Hospira agrees that it shall be
responsible for all reasonable, documented costs and expenses incurred with

 

Page 24



--------------------------------------------------------------------------------

respect to any Recall, [*], but shall not be responsible for any lost profits,
nor the cost to replace API to the extent such cost would be in excess of the
limitations stated in Section 5.4(d). In the event that the Recall does not
result from the breach of Hospira’s express warranties or other obligations
under this Agreement, Cempra shall be responsible for its reasonable, documented
costs and expenses of the Recall.

ARTICLE 8. WARRANTIES; COVENANTS AND INDEMNIFICATION

8.1 Cempra’s Express Warranties and Covenants. Cempra represents, warrants and
covenants to Hospira that:

(a) the API delivered to Hospira pursuant to this Agreement shall, at the time
of delivery, not be adulterated or misbranded within the meaning of the Act or
within the meaning of any other Applicable Law in which the definitions of
adulteration and misbranding are substantially the same as those contained in
the Act, as the Act and such laws are constituted and effective at the time of
delivery, and will not be an article which, under the provisions of Sections 404
and 505 of the Act, may not be introduced into interstate commerce;

(b) the API supplied to Hospira hereunder shall have been manufactured in
accordance with all applicable cGMP (including ICH Q7A) and meets the API
Specifications set forth on Exhibit 1.3;

(c) all specifications for the Product, including the API Specifications and
Product Specifications, that Cempra provides to Hospira (or that are agreed upon
by the parties hereunder) shall conform to the relevant portion(s) of any
application for Regulatory Approval that Cempra files with the relevant
Regulatory Authorities;

(d) as of the Effective Date, to Cempra’s knowledge, having conducted
Commercially Reasonable inquiries and searches, the use by Hospira of the Cempra
Intellectual Property and the Manufacturing Process in accordance with the
Product Specifications hereunder, without taking into consideration any
technology or intellectual property rights not related to the Product that
Hospira uses in its business generally or independently determines or suggests
to apply to the development or manufacture of Product hereunder, does not
infringe any patent rights of a Third Party in the US or European Union

(e) as of the Effective Date, to Cempra’s knowledge, the use by Hospira of the
Cempra Intellectual Property and the Manufacturing Process in accordance with
the Product Specifications hereunder, without taking into consideration any
technology or intellectual property rights not related to the Product that
Hospira uses in its business generally or independently determines or suggests
to apply to the development or manufacture of Product hereunder, will not
constitute the misappropriation of any Third Party’s trade secrets, or other
similar intellectual property rights;

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 25



--------------------------------------------------------------------------------

(f) Cempra has the right to have Products made on its behalf by Hospira as an
authorized manufacturer pursuant to this Agreement under Cempra Intellectual
Property, including any Cempra Intellectual Property controlled by Cempra by
license from Third Parties;

(g) to Cempra’s knowledge, without taking into consideration any technology or
intellectual property rights not related to the Product that Hospira uses in its
business generally or independently determines or suggests to apply to the
development or manufacture of Product hereunder, the practice of the Cempra
Intellectual Property by Hospira as contemplated by this Agreement will not
result in a material violation or breach of any agreement, contract, commitment
or obligation to which Cempra or any Affiliate thereof is a party or by which
Cempra or any Affiliate thereof is bound; and

(h) it will not sell Product into any regulatory jurisdiction unless and until
it receives any necessary Regulatory Authority approvals therefor.

(i) CEMPRA MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO PRODUCT,
EXCEPT THOSE EXPLICITLY SET FORTH IN THIS AGREEMENT. CEMPRA HEREBY DISCLAIMS ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR API OR A PARTICULAR PURPOSE

8.2 Hospira’s Express Warranties and Covenants. Hospira represents and warrants
to Cempra that:

(a) all Product that Hospira delivers to Cempra pursuant to this Agreement
shall, at the time of delivery, not be adulterated or misbranded within the
meaning of the Act or within the meaning of all Applicable Law in which the
definitions of adulteration and misbranding are substantially the same as those
contained in the Act, as the Act and such laws are constituted and effective at
the time of delivery and will not be an article which may not under the
provisions of Sections 404 and 505 of the Act be introduced into interstate
commerce;

(b) all Product Hospira delivers to Cempra pursuant to this Agreement shall, at
the time of delivery, be free from defects in material and workmanship and shall
be manufactured (i) in accordance and conformity with the Product Specifications
and (ii) in compliance with cGMP and all Applicable Laws, including those
relating to the environment, food or drugs and occupational health and safety,
including those enforced or promulgated by the FDA (including compliance with
cGMP);

(c) in the performance of Hospira’s obligations under the Statement of Work and
this Agreement, Hospira will not knowingly incorporate into its manufacturing
process or Product, practice, or cause Cempra or any other recipient of Products
to practice (or sell, offer for sale, or import) any technology claimed in any
patents or constituting trade secrets of a Third Party for which it does not
have a license that permits Hospira to (i) do so and (ii) grant to Cempra the
licenses and other rights otherwise granted to Cempra hereunder, provided,
however, that the foregoing shall not apply to any claim that any processes
specifically requested by Cempra (as part of the Product Specifications or
otherwise), or that the composition of the Drug, so infringe any Third Party
patents or misappropriate any third party trade secrets;

 

Page 26



--------------------------------------------------------------------------------

(d) Hospira and its Affiliates require, and have executed, employment or similar
agreements of all of their employees, officers, directors, and other
representatives that contain enforceable terms sufficient to enable Hospira to
assign and license to Cempra the rights and assets purported to be assigned and
licensed to Cempra under this Agreement, including such license and assignments
set forth in Article 9;

(e) [*]

(f) The foregoing warranties shall not extend to any Product non-conformity or
defect to the extent caused by API supplied by Cempra to Hospira. Subject to
Hospira’s indemnity obligations in Section 8.3, the replacement provisions of
Sections 5.4(c), 5.11(c) and 7.8(b) shall be Cempra’s sole and exclusive
remedies for nonconforming or defective Products; and

(g) HOSPIRA MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO PRODUCT,
EXCEPT THOSE EXPLICITLY SET FORTH IN THIS AGREEMENT. HOSPIRA HEREBY DISCLAIMS
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

8.3 Mutual General Warranties. Each party hereby represents and warrants that:

(a) it is duly organized and validly existing under the laws of the country of
its organization or state of incorporation, as applicable, and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

(b) its performance of its obligations under this Agreement will not result in a
material violation or breach of any agreement, contract, commitment or
obligation to which such party or any Affiliate thereof is a party or by which
it or any Affiliate thereof is bound and will not conflict with or constitute a
default under its corporate charter or bylaws (or those of any Affiliate
thereof);

(c) neither it nor any of its officers, directors or employees has been debarred
or convicted of a crime which could lead to debarment under 21 U.S.C.
Section 335a and 335b or any similar status with respect to any Regulatory
Authority outside the United States, and it will not in the performance of its
obligations under this Agreement use the services of any person debarred or
suspended under 21 U.S.C. §335(a) or (b) or subject to any similar status with
respect to any Regulatory Authority outside the United States;

(d) it has the full right, power and authority to grant any of the licenses
granted by it hereunder;

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 27



--------------------------------------------------------------------------------

(e) it has the full right, power and authority to assign Intellectual Property
pursuant to Article 9 of this Agreement, and, in the case of Hospira, that its
employees shall be the sole inventors and creators of such Intellectual Property
(except to the extent sharing ownership with employees or contractors of Cempra
or any Affiliate thereof, in which case, such employees of Hospira shall be
joint inventors therewith); and

(f) it will provide the other party with prompt written notice of any facts or
circumstances (whether occurring prior to or after the date hereof) which cause
or may cause any of the representations and warranties contained in this Article
8 not to be true, accurate or complete as of the date hereof or as of any date
during the Term of this Agreement.

8.4 Indemnification by Hospira. Hospira shall indemnify, defend and hold Cempra,
its Affiliates, and their respective, officers, directors, agents, servants and
employees (“Cempra Indemnitee”) harmless against all claims, losses, actions,
damages (including injuries to, or death of any person, or injury to, or
destruction of, property), liabilities and expenses (including reasonable
attorneys fees) and costs of investigating and defending against lawsuits,
complaints, actions or other pending or threatened litigation (“Losses”) to
which any Cempra Indemnitee may become subject as a result of any claim, demand,
action or other proceeding by any Third Party (“Claim”) against a Cempra
Indemnitee to the extent arising out of or attributable to (a) personal injury,
including death, caused by any negligent or wrongful act or omission, breach of
this Agreement, or failure to comply with Product Specifications, cGMP, or
Applicable Law on the part, in each case, of Hospira, its Affiliates, or any of
its or its Affiliates’ employees, agents, contractors, or representatives or
(b) any alleged or actual infringement or misappropriation of any Third Party
Intellectual Property arising from the performance of the Project or manufacture
of Product hereunder by Hospira, but only to the extent such Claims are not
based on (i) the composition of matter of the Drug or, to the extent reflecting
the portion of the Product Specifications provided by Cempra (and not provided
or proposed by Hospira), Product, (ii) the Manufacturing Process, or (iii) any
process specifically proposed, or described in the portion of the Product
Specifications provided by Cempra; except, in each case, to the extent such
Claims or Losses result from the negligence or willful misconduct of any Cempra
Indemnitee or the breach by Cempra of any express warranty or representation
made by Cempra in this Agreement.

8.5 Indemnification by Cempra. Cempra shall indemnify, defend and hold Hospira,
its Affiliates, and their respective officers, directors, agents, servants and
employees (“Hospira Indemnitee”) harmless against all Losses to which any
Hospira Indemnitee may become subject as a result of any Claim against a Hospira
Indemnitee to the extent arising out of or attributable to (a) any infringement
of any Third Party Intellectual Property arising from the performance of the
Project or manufacture of the Product hereunder by or on behalf of Hospira to
the extent such Claims are based on (i) the composition of matter of the Drug
or, to the extent reflecting the portion of the Product Specifications provided
by Cempra (and not provided or proposed by Hospira), any formulations thereof or
Product, (ii) the Manufacturing Process (or intermediates arising as a result
thereof), or (iii) any process specifically proposed, or described in the
portion of the Product Specifications provided, by Cempra; (b) personal injury,
including death, caused by (i) the use of or lack of safety or efficacy of any
Product used or sold by or on behalf of Cempra, its Affiliates, or any licensees
or sublicensees of any of the foregoing or (ii) any negligent or wrongful

 

Page 28



--------------------------------------------------------------------------------

act or omission on the part of Cempra, its employees, agents or representatives;
or (c) Cempra’s breach of this Agreement or failure to comply with Applicable
Laws with respect to, in each case, its activities with respect to the Product;
except, in each case, to the extent such Claims or Losses result from the
negligence or willful misconduct of any Hospira Indemnitee or the breach by
Hospira of any express warranty or representation made by Hospira in this
Agreement.

8.6 Conditions of Indemnification. Each party’s agreement to indemnify, defend,
and hold harmless under Section 8.4 or 8.5, as applicable, is conditioned upon
the indemnified party (a) providing written notice to the indemnifying party of
any claim, demand or action arising out of the allegedly or actually indemnified
matter as soon as reasonably possible, and in any event no later than within
thirty (30) days after the indemnified party has actual knowledge of the
applicable Claim, (b) permitting the indemnifying party to, if and as elected by
the indemnifying party, assume control over the investigation of, preparation
and defense against, and settlement or voluntary disposition of any Claim
subject to indemnification, (c) assisting the indemnifying party, as reasonably
requested by the indemnifying party and at the indemnifying party’s reasonable
expense, in the investigation, preparation, defense, and settlement or voluntary
disposition of any such Claim, (d) not compromising, settling, or entering into
any voluntary disposition of any such claim, demand or action without the
indemnifying party’s prior written consent, which consent shall not be
unreasonably withheld, and (e) furnishing promptly to the indemnifying party
copies of all notices and documents (including court papers) received by any
indemnified party in connection with the Claim for which indemnification is
being sought; provided, however, that, if the party entitled to indemnification
hereunder fails to comply with any of the foregoing conditions, the indemnifying
party will only be relieved of its indemnification obligation under this
Agreement to the extent materially prejudiced by such failure. In no event may
the indemnifying party compromise, settle, or enter into any voluntary
disposition of any claim, demand or action subject to indemnification under this
Article 8 in any manner that admits material fault or wrongdoing on the part of
the indemnified party or incurs non-indemnified liability on the part of the
indemnified party without the prior written consent of the indemnified party. In
the event the indemnifying party assumes control over the investigation of,
preparation and defense against, and settlement or voluntary disposition of any
Claim, the indemnified party shall have the right, but not the obligation, to be
represented by counsel of its own selection and at its own expense with respect
thereto.

8.7 Limitations on Damages.

EXCEPT WITH RESPECT TO EITHER PARTY’S INDEMNITY OBLIGATIONS OR BREACHES OF
SECTION 11, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES OR LOST PROFITS RESULTING
FROM ANY BREACH OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

Page 29



--------------------------------------------------------------------------------

ARTICLE 9. INTELLECTUAL PROPERTY RIGHTS

9.1 Hospira’s Proprietary Rights. Except as otherwise provided in this Article
9, Hospira has granted no license, express or implied, under this Agreement to
Cempra to use Hospira Intellectual Property for the development, manufacture and
supply of the Product.

9.2 Project and Other Intellectual Property Rights.

(a) All Intellectual Property developed by Hospira, solely or jointly with any
Affiliate of Hospira or Third Party, pursuant to or in the performance of
Hospira’s obligations under this Agreement, or as a result of Hospira’s
knowledge or use of, or access to, the Drug or Confidential Information provided
by Cempra, and which relates to the development and manufacture of the Product,
including the processes therefor (“Hospira Project IP”), shall, as between the
parties and their Affiliates, be the sole property of Hospira, and Hospira
hereby grants to Cempra a non-exclusive, perpetual, irrevocable, fully paid-up,
royalty-free, transferable license, with rights to sub-license, under such
Hospira Project IP solely for the purpose of making, having made, using,
offering for sale, selling, and/or importing the Product or any materially
similar product incorporating the Drug as its sole API.

(b) Notwithstanding the foregoing, all Intellectual Property developed by
Hospira, solely or jointly with Cempra, any Affiliate of Hospira or Cempra, or
any Third Party, pursuant to or in the performance of Hospira’s obligations
under this Agreement, or as a result of Hospira’s knowledge or use of, or access
to, the Drug or Confidential Information provided by Cempra, and which:

(i) relates to, or constitutes an improvement or enhancement of the Drug (or any
analog(s) or derivative(s) thereof) (or the manufacture or use of any of the
foregoing) or the Product (or the use thereof), or

(ii) relates to the utility of the Drug or Drug Product:

(all of the foregoing, “Cempra Improvements”) shall be the sole property of
Cempra. Hospira shall, and does hereby, assign to Cempra, free and clear of all
liens, claims, and encumbrances, all right, title, and interest in such Cempra
Improvements (and all intellectual property rights related thereto) without any
additional compensation to Hospira. Cempra shall be entitled to apply for patent
protection on any and all Cempra Improvements at Cempra’s expense and risk.
Hospira agrees to execute such assignments and other documents, to cause its
employees, consultants and subcontractors to execute such assignments and other
documents, and to take such other actions as may be reasonably requested by
Cempra from time to time in order to effect to the ownership provisions of this
Section 9.2.

9.3 License to Hospira Intellectual Property. Hospira hereby grants to Cempra a
fully paid, royalty-free, perpetual, irrevocable, worldwide, non-exclusive
license, with the right to grant and authorize sublicenses, and which is
transferable in conjunction with the assignment of this Agreement as permitted
under Section 12.5, under any and all Hospira Intellectual Property and

 

Page 30



--------------------------------------------------------------------------------

any Hospira Project IP that Hospira incorporates into or utilizes in the
Manufacturing Process or that is otherwise necessary for the practice of the
Manufacturing Process or the manufacture, use, sale, or import of Product, for
the sole and limited purpose of making, having made, using, offering for sale,
selling, and/or importing the Product or any materially similar product
incorporating the Drug as its sole API.

9.4 Inventorship; Reporting. Inventorship with respect to any Hospira Project IP
or Cempra Improvements shall be determined in accordance with United States
patent law. Hospira shall promptly notify Cempra in writing of all Hospira
Project IP and Cempra Improvements in writing.

9.5 Ownership of Product Data. All Product Data will be the sole property of
Cempra, and Hospira shall, and does hereby, assign all right, title, and
interest therein (and in all intellectual property rights related thereto) to
Cempra, free and clear of all liens, claims, and encumbrances. Hospira agrees to
execute such assignments and other documents and to take such other actions as
may be reasonably requested by Cempra from time to time in order to effect to
the ownership provisions of this Section 9.5. Upon Cempra’s request, Hospira
will promptly provide Cempra with complete and accurate copies of such Product
Data. Hospira will not transfer, deliver or otherwise provide any such Product
Data to any party other than Cempra, without the prior written approval of
Cempra, unless required by Applicable Law in accordance with Article 11. While
in the possession or control of Hospira, the Product Data will be made available
for inspection, examination and copying by or on behalf of Cempra, at Cempra’s
sole cost and expense, during normal business hours and only upon reasonable
prior written request to Hospira. All original forms of Product Data relating to
the manufacture of the Product hereunder, and any other records that are
required to be maintained in compliance with cGMP or Applicable Law, will be
retained and archived by Hospira in accordance with cGMP and Applicable Law, but
in no case for less than a period of five (5) years following completion of the
Project. After such five (5) year period, Hospira will not destroy any Product
Data without first giving Cempra written notice and the opportunity to further
store the Product Data at Cempra’s expense.

ARTICLE 10. TERM AND TERMINATION

10.1 Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated in accordance with the provisions of this Article 10, shall
remain in effect until the end of the third (3rd) Commercial Year (“Initial
Term”). Thereafter, this Agreement shall automatically renew for an indefinite
period (“Renewal Term”). Notwithstanding the foregoing, either party may
terminate this Agreement at will by giving no less than twenty-four (24) months’
prior written notice of termination; provided, however, that notice of at will
termination shall not be given until the expiry of the first (1st) Commercial
Year.

 

Page 31



--------------------------------------------------------------------------------

10.2 Termination of the Project.

(a) Either party wishing to terminate the Project prior to the earlier of
(i) its completion or (ii) submission of an application for Regulatory Approval
in the Territory shall request in writing a pre-termination consultation with
the other party to review potential concerns and to make Commercially Reasonable
Efforts to continue with this Agreement and the performance of the Project
hereunder. Upon the earlier of [*] days following said request or [*] days
following such meeting, either party may terminate the Project and/or the
Agreement, should the party reasonably determine in good faith that the
development of the Project is not clinically, commercially or technically
feasible using Commercially Reasonable Efforts. Termination under this
Section 10.2(a) shall become effective [*] days after receipt of written notice
from the party electing termination; provided, however, that such notice must be
provided prior to the earlier of (i) the completion of the Project or
(ii) submission of an application for Regulatory Approval in the Territory.

(b) If the Project and/or this Agreement is terminated in accordance with this
Section 10.2, Hospira shall advise Cempra of Hospira’s actual reasonable,
documented development costs on the Project incurred prior to such termination.
Cempra will pay to Hospira that portion of the Development Fee that represents
(a) Hospira’s actual reasonable, documented costs of the development work
Hospira has completed and for which payment has not yet been received; and
(b) on a pro rata basis, Hospira’s actual reasonable, documented costs of all
development work that Hospira has undertaken but not yet completed as of the
date of notice of termination. In addition, Cempra shall reimburse Hospira for
all of its reasonable, documented out-of-pocket costs directly resulting from
any non-cancelable commitments for raw materials, Components and services that
Hospira has undertaken as part the Project in accordance with the Statement of
Work and cannot reasonably be applied to other projects of, or other products
being manufactured by, Hospira.

10.3 Failure to Obtain Regulatory Approval. Either party may terminate this
Agreement by giving to the other party [*] months prior written notice if the
Product has not received Regulatory Approval from at least one of the FDA,
Health Canada, the EMA, or the Regulatory Authority of any single country of the
EU by [*].

10.4 General Termination Rights. Either party may terminate this Agreement as
follows:

(a) immediately by providing written notice to the other party: (i) if
proceedings in voluntary or involuntary bankruptcy are initiated by, on behalf
of or against the other party (and, in the case of any such involuntary
proceeding, not dismissed within ninety (90) days); or (ii) if the other party
is adjudicated bankrupt, files a petition under applicable insolvency laws, is
dissolved or has a receiver appointed for substantially all of its property; or

(b) by giving to the other party [*] days’ prior written notice upon the breach
of any warranty or any other material provision of this Agreement by the other
party if the breach is not cured within [*] days after written notice thereof to
the party in default; or

(c) Upon [*] days’ written notice to the other party should the other party
continue to be unable to perform its obligations under this Agreement for a
period in excess of [*] days by reason of force majeure, in accordance with
Section 12.1(a).

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 32



--------------------------------------------------------------------------------

10.5 Cempra’s Failure to Purchase Minimums. If, in any [*] consecutive
Commercial Years after the first Commercial Year, Cempra waives Hospira’s
manufacturing and delivery obligations pursuant to Section 6.8, Hospira may
terminate this Agreement upon [*] days prior written notice to Cempra given [*],
in which Cempra waived Hospira’s manufacturing and delivery obligations pursuant
to Section 6.8.

10.6 Cempra Termination Rights. In the event Cempra or any of its Affiliates
licenses or grants a Third Party exclusive rights to sell, offer for sale, or
otherwise commercialize one or more Products in one or more countries, then
Cempra shall be entitled to terminate this Agreement with respect to such
Product(s) and country(ies) subject to such license or grant upon [*] written
notice to Hospira; provided, however, that Cempra may not provide such written
notice prior to the end of the first (1st) Commercial Year.

10.7 Accrued Payment Obligations. Upon termination pursuant to this Article 10,
Cempra shall reimburse Hospira for Hospira’s reasonable, documented, direct cost
of all Components purchased and on hand or on order, if such Components were
ordered by Hospira based on Firm Purchase Orders, and such supplies of
Components cannot be reasonably used by Hospira for other purposes. Hospira
shall invoice Cempra for all amounts due hereunder. Payment shall be made
pursuant to Section 5.10(c).

10.8 Return of Inventory and Dedicated Equipment. In the event of expiry or
earlier termination of this Agreement, Hospira shall return to Cempra, at
Cempra’s option and request, all items of Dedicated Equipment (should it exist),
and remaining inventory of API and Product at Cempra’s expense (which shall be
reasonable and documented), unless termination shall have been as a result of a
breach of this Agreement by Hospira, in which case such Dedicated Equipment and
inventory of API and Product shall be returned at Hospira’s expense.

10.9 Return of Confidential Information. Upon expiry or termination of this
Agreement for any reason, each party shall immediately return to the other all
of the other party’s Confidential Information, in any form or medium disclosed
by the disclosing party (or upon a party’s instructions in writing, destroy the
same and certify its destruction); provided, however, that each party shall be
allowed to retain one (1) copy of the other’s Confidential Information to ensure
continuing compliance with Article 11.

10.10 Survival. The expiry or earlier termination of this Agreement shall not
relieve either party of any obligations that it may have incurred prior to such
expiry or earlier termination (including, with respect to any Purchase Orders
placed by Cempra and confirmed or accepted by Hospira before such expiry or
termination, satisfaction of such Purchase Orders in accordance with, and
subject to, the terms of this Agreement), and all covenants and agreements
contained in this Agreement, which by their terms or context are reasonably
intended to survive, including Article 1 and Sections 3.2, 4.2, 5.4(c), 5.4(d),
5.8, 5.9, 5.10, 5.11, 5.12, 7.1, 7.3, 7.5, 7.6, 7.7, 7.8, 8.1(a), 8.1(b),
8.1(c), 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 9 (provided that the license granted in
Section 9.3 with respect to Hospira Intellectual Property other than Hospira
Project IP will only survive termination or expiry of this Agreement with
respect to Product actually supplied by Hospira hereunder), 10, 11, 12.1(c),
12.2, 12.3, 12.4, 12.5, 12.6, 12.7, 12.8, 12.9 (to the extent provided therein),
12.10, 12.11, and 12.12, will continue in full force and effect following such
termination or expiry unless a different time period is indicated in this
Agreement.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 33



--------------------------------------------------------------------------------

ARTICLE 11. CONFIDENTIAL INFORMATION

11.1 Nondisclosure. It is contemplated that in the course of the performance of
this Agreement each party may, from time to time, disclose Confidential
Information to the other. Hospira agrees that, except as expressly provided
herein, it shall not disclose Confidential Information received from Cempra (or
otherwise deemed Cempra’s Confidential Information under Section 1.15), and
shall not use Confidential Information disclosed to it by Cempra (or otherwise
deemed Cempra’s Confidential Information under Section 1.15,) for any purpose
other than to fulfill Hospira’s obligations hereunder. Cempra agrees that,
except as expressly provided herein, it shall not disclose Hospira’s
Confidential Information, and shall not use Hospira’s Confidential Information,
for any purpose other than to fulfill Cempra’s obligations or exercise Cempra’s
rights hereunder. Each party shall use reasonable and customary precautions to
safeguard the other party’s Confidential Information, including ensuring that it
will limit the permitted disclosures of the other’s Confidential Information
only to those persons who have a “need to know” such Confidential Information
and ensuring that all persons (including such party’s employees, consultants and
agents) who are given access to such Confidential Information are informed of
the confidential and proprietary nature of such Confidential Information and
have contractual or professional confidentiality and non-use obligations that
are at least as restrictive as those contained in this Agreement.

11.2 Exceptions to Duty of Nondisclosure.

(a) General Exceptions. Notwithstanding the above, nothing contained in this
Agreement shall preclude Cempra from utilizing or disclosing Confidential
Information as may be necessary in prosecuting the patent rights of Cempra
(including those owned by Cempra pursuant to Article 9), obtaining or
maintaining Regulatory Approval(s), making, using, or selling Products,
exercising those rights granted in Sections 9.2 and 9.3, or complying with
Applicable Laws or court orders; provided, however, that the party required to
disclose such information uses reasonable efforts to seek confidential treatment
of such information. The obligations of the parties relating to Confidential
Information shall expire seven (7) years after the expiry or termination of this
Agreement.

(b) Public Announcements. Neither party shall make any public announcement
concerning the transactions contemplated herein, nor make any public statement
which includes the name of the other party or any of its Affiliates, or
otherwise use the name of the other party or any of its Affiliates in any public
statement or document, except as may be required by law, rule, regulation, or
judicial order, without the written consent of the other party, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, Cempra may
identify the other party to the this Agreement and disclose the terms of this
Agreement as reasonably necessary or useful in connection with the development,
commercialization and/or divestiture or other disposition of the Product,
subject to reasonable conditions of confidentiality, and either party may
disclose the terms of this Agreement subject to the following conditions:

 

Page 34



--------------------------------------------------------------------------------

(i) to the extent such disclosure is required to comply with applicable laws,
rules, or regulations, including the rules and regulations promulgated by the
United States Securities and Exchange Commission; provided, further, that prior
to making any such disclosure, the party intending to so disclose the terms of
this Agreement shall, to the extent reasonably practicable, provide the
non-disclosing party with reasonable prior written notice of the proposed
disclosure and an opportunity to review and comment on the intended disclosure
which is reasonable under the circumstances; or

(ii) to the extent such disclosure is reasonably necessary in the following
instances: to its Affiliates, and to prospective and actual acquirers, merger or
acquisition targets, licensees, sub-licensees, licensors, other strategic
partners, employees, consultants, agents, accountants, lawyers, advisors,
investors, lenders, and investment bankers, on a need to know basis, each of
whom prior to disclosure must be bound by written or professional ethical
obligations of confidentiality and non-use substantially as restrictive in scope
as those set forth in this Article 11 and that are of materially similar or
greater duration in view of the circumstances of the disclosure.

(c) Subject to any legal or judicial disclosure obligation, any such public
announcement proposed by a party that names the other party shall, to the extent
reasonably practicable, first be provided in draft to the other party.

11.3 Injunctive Relief. The parties acknowledge that either party’s breach of
this Article 11 may cause the other party irreparable injury for which it would
not have an adequate remedy at law. In the event of a breach, the non-breaching
party may be entitled to injunctive relief in addition to any other remedies it
may have at law or in equity.

ARTICLE 12. MISCELLANEOUS

12.1 Force Majeure; Failure of Suppliers; Responsibility for Affiliates.

(a) Excusable Delay. Neither party shall be considered to be in breach of this
Agreement if a delay in the performance of any of its duties or obligations
hereunder (except the payment of money) has been caused by or is the result of
an act of God, acts of a public enemy, insurrections, riots, embargoes, labor
disputes, including strikes, lockouts, job actions, boycotts, fires, explosions,
floods, shortages of material or energy, or other unforeseeable causes beyond
the reasonable control and without the fault or negligence of the party so
affected (each, an event of “force majeure”). The performance of the affected
party shall be extended for a period equal to the period of such delay;
provided, however, that the affected party shall give prompt written notice to
the other party of such cause, and shall use Commercially Reasonable Efforts to
relieve the effect of such force majeure and resume compliance with this
Agreement as soon as reasonably possible. Should the event of force majeure
continue for a period longer than [*] days, the party not affected thereby may
terminate this Agreement in accordance with Section 10.4(c).

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 35



--------------------------------------------------------------------------------

(b) Transfer of Production. If Hospira becomes subject to an event of force
majeure which interferes with production of Product at the Facility, the parties
shall use good faith efforts to mutually agree in writing on implementation of
an agreed-upon action plan to transfer production of Product to another Hospira
plant. The parties shall, after the execution of this Agreement and at the
written request of either party, meet to discuss and define such an action plan.

(c) Responsibility for Affiliates. The acts and omissions of Cempra’s and
Hospira’s respective Affiliates undertaking any obligations or responsibilities
under this Agreement shall be deemed the acts and omissions of Cempra and
Hospira, respectively, and Cempra and Hospira, respectively, shall be liable and
responsible therefor (including with respect to any breach of this Agreement) as
if such acts or omissions were those of Cempra and Hospira, respectively,
hereunder.

12.2 Notices. All notices hereunder shall be delivered as follows:
(a) personally; (b) by facsimile and confirmed by first class mail (postage
prepaid); (c) by registered or certified mail (postage prepaid); or (d) by
overnight courier service, to the following addresses of the respective parties:

 

If to Cempra:

Cempra Pharmaceuticals, Inc.

6340 Quadrangle Drive, Suite 100

Chapel Hill, NC 27517 USA

Attention:Prabhavathi Fernandes, Ph.D.,

Chief Executive Officer

Facsimile 919-481-1063

  

With a copy (that will not serve as notice) to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attention: Jason S. Wood

Facsimile: 919-781-4865

If to Hospira:

Hospira, Inc.

275 North Field Drive

Lake Forest, Illinois 60045

Attention: V.P. Contract Manufacturing

Facsimile: 224-212-3210

  

With copy to:

Hospira, Inc.

Building H1; Department NLEG

275 N. Field Drive

Lake Forest, IL 60045

Attention: General Counsel

Facsimile: 224-212-2086

 

Page 36



--------------------------------------------------------------------------------

Notices shall be effective (a) upon receipt if personally delivered or delivered
by facsimile with transmission confirmed, (b) by first class mail, on the third
business day following the date of registered or certified mailing, or (c) on
the first business day following the date of or delivery to the overnight
courier. A party may change its address listed above by written notice to the
other party.

12.3 Choice of Law. This Agreement shall be construed, interpreted and governed
by the laws of the State of Delaware, excluding its choice of law provisions.
The United Nations Convention on the International Sale of Goods is hereby
expressly excluded.

12.4 Alternative Dispute Resolution. The parties recognize that bona fide
disputes may arise which relate to the parties’ rights and obligations under
this Agreement. The parties agree that except as provided in Section 11.4, any
such dispute shall be resolved by alternative dispute resolution in accordance
with the procedures set forth in Exhibit 12.4. [*]

12.5 Assignment. Neither party shall assign this Agreement nor any part thereof
without the prior written consent of the other party; provided, however, that
either party may, without such consent assign the rights and obligations of this
Agreement: (a) to one of its Affiliates; or (b) in connection with the transfer,
sale or divestiture of substantially all of its business or assets (or that
portion thereof to which this Agreement pertains) or in the event of its merger
or consolidation with a Third Party. Any permitted assignee shall assume all
obligations of its assignor under this Agreement arising after such assignment.
No assignment shall relieve either party of responsibility for the performance
of any accrued obligation which such party then has hereunder.

12.6 Entire Agreement. This Agreement, together with the Exhibits referenced and
incorporated herein, constitute the entire agreement between the parties
concerning the subject matter hereof and supersede all written or oral prior
agreements or understandings with respect thereto. If there is any conflict,
discrepancy, or inconsistency among the terms of the Quality & Technical
Agreement, any Statement of Work, the Agreement or other form used by the
parties, the Quality & Technical Agreement will control as regards all issues
related to quality assurance; in all other cases, the Agreement will control.

12.7 Severability. This Agreement is subject to the restrictions, limitations,
terms and conditions of all applicable governmental regulations, approvals and
clearances. If any term or provision of this Agreement shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision
hereof, and this Agreement shall be interpreted and construed as if such term or
provision, to the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.

12.8 Waiver-Modification of Agreement. No waiver or modification of any of the
terms of this Agreement shall be valid unless in writing and signed by
authorized representatives of both parties. Failure by either party to enforce
any such rights under this Agreement shall not be construed as a waiver of such
rights, nor shall a waiver by either party in one or more instances be construed
as constituting a continuing waiver or as a waiver in other instances.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 37



--------------------------------------------------------------------------------

12.9 Insurance. Each party will procure and maintain, at its own expense, for
the duration of the Agreement, and for [*] years thereafter if written on a
claims made or occurrence reported form, the types of insurance specified below
with carriers rated A- VII or better with A. M. Best or like rating agencies:

(a) Workers’ Compensation accordance with applicable statutory requirements and
shall provide a waiver of subrogation in favor of the other party;

(b) Employer’s Liability with a limit of liability in an amount of not less than
$[*];

(c) Commercial General Liability including premises operations, products &
completed operations, blanket contractual liability, personal injury and
advertising injury including fire legal liability for bodily injury and property
damage in an amount not less than $[*] per occurrence and $[*] in the aggregate;

(d) Commercial Automobile Liability for owned, hired and non-owned motor
vehicles with a combined single limit in an amount not less than $[*] each
occurrence;

(e) Excess Liability including products liability with a combined single limit
in an amount of not less than $[*] per occurrence and in the aggregate; provided
that such limit shall be no less than $[*] per occurrence and in the aggregate
following the first commercial sale of the Product in the Territory;

(f) Commercial Crime or Fidelity Bond in an amount of not less than $[*] per
occurrence and in the aggregate including an endorsement for Third Party
liability without the requirement of a conviction.

(g) Marine Insurance covering all shipments from warehouse to warehouse as
described on the bill of lading at a full replacement cost.

Each party shall include the other party as an additional insured with respect
to Commercial General Liability, Commercial Automobile Liability and Excess
Liability but only as their interest may appear by written contract. Prior to
commencement of services, and annually thereafter, each party shall furnish to
the other party certificates of insurance evidencing the insurance coverages
stated above and shall require at least [*] days written notice to the other
party prior to any cancellation, non-renewal or material change in said
coverage. In the case of cancellation, non-renewal or material change in said
coverage, each party shall promptly provide to the other party a new certificate
of insurance evidencing that the coverage meets the requirements in this
Section 12.9. Each party agrees that its insurance shall act as primary and
noncontributory from any other valid and collectible insurance maintained by the
other party. Each party may, at its option, satisfy, in whole or in part, its
obligation under this Section through a Commercially Reasonable self- insurance
program.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Page 38



--------------------------------------------------------------------------------

12.10 Exhibits. All Exhibits referred to herein are hereby incorporated by
reference.

12.11 Construction. In construing this Agreement, unless expressly specified
otherwise (a) references to Articles, Sections and Exhibits are to articles,
sections of, and exhibits to, this Agreement, (b) except where the context
otherwise requires, use of either gender includes the other gender, and use of
the singular includes the plural and vice versa, (c) headings and titles are for
convenience only and do not affect the interpretation of this Agreement, (d) any
list or examples following the word “including” shall be interpreted without
limitation to the generality of the preceding words, (e) except where the
context otherwise requires, the word “or” is used in the inclusive sense,
(f) all references to “dollars” or “$” herein shall mean U.S. Dollars, and
(g) each party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof. In interpreting and applying the terms and provisions of this
Agreement, the parties agree that no presumption will apply against the party
which drafted such terms and provisions. Any terms or conditions contained in an
invoice that are inconsistent or in conflict with this Agreement shall be deemed
not to be a part of such invoice.

12.12 Counterparts and Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, and all
of which together shall constitute one and the same instrument. Signatures
provided by facsimile transmission or in Adobe™ Portable Document Format (PDF)
sent by electronic mail shall be deemed to be original signatures.

[Signature Page to Follow]

 

Page 39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties intending to be bound by the terms and
conditions hereof have caused this Agreement to be signed by their duly
authorized representatives as of the date first above written.

 

HOSPIRA WORLDWIDE, INC.   CEMPRA PHARMACEUTICALS, INC. By:  

 

  By:   

 

  (Signature)      (Signature) Name: Kevin Orfan   Name: Prabhavathi Fernandes,
Ph.D.

Title: Vice President

One 2 One Contract Manufacturing Services

  Title: Chief Executive Officer

 

Page 40



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

EXHIBIT 1.3:   Active Pharmaceutical Ingredient Specifications EXHIBIT 1.16:  
Drug Structure EXHIBIT 1.32:   Product Specifications EXHIBIT 1.39:   Country by
Country Listing of the Territory EXHIBIT 2.1:   Statement of Work EXHIBIT 3.1:  
Payment Schedule EXHIBIT 3.2:   Stability Studies EXHIBIT 3.5:   Development
Supply Pricing EXHIBIT 5.10:   Commercial Product Prices EXHIBIT 7.1:   Product
Test Methods EXHIBIT 7.2:   Form of Quality Agreement EXHIBIT 12.4   Alternate
Dispute Resolution

 

Page 41



--------------------------------------------------------------------------------

EXHIBIT 1.3

Active Pharmaceutical Ingredient Specifications

Preliminary API Specifications are attached hereto as of the Effective Date.
Cempra shall use all reasonable efforts to prepare and submit to Hospira further
refined API Specifications no later than [*] days after the Effective Date. Upon
submission thereof, the API Specifications shall be attached to this Exhibit 1.3
and shall be made an integral part of this Agreement, including and covering all
country-specific specifications, if any, subject to any further changes made to
the API Specifications as contemplated by the Agreement. As API Specifications
are changed as contemplated by the Agreement, they shall be attached hereto and
made an integral part of the Agreement.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT 1.16

Drug Structure

 

LOGO [g590318g36e64.jpg]



--------------------------------------------------------------------------------

EXHIBIT 1.32

Product Specifications

Preliminary Product Specifications are attached hereto as of the Effective Date.
Cempra and Hospira will consult and use Commercially Reasonable Efforts to
prepare and complete, in a final form, the fully-detailed initial Product
Specifications no later than [*] days after the Effective Date. Upon completion,
such Product Specifications shall be attached to this Exhibit 1.32 and shall be
made an integral part of this Agreement. As Product Specifications are changed
as contemplated by the Agreement, they shall be attached hereto and made an
integral part of the Agreement.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT 1.38

Country by Country Listing of the Territory

United States

Canada

European Union

 

  •   Austria

 

  •   Belgium

 

  •   Bulgaria

 

  •   Cyprus

 

  •   Czech Republic

 

  •   Denmark

 

  •   Estonia

 

  •   Finland

 

  •   France

 

  •   Germany

 

  •   Greece

 

  •   Hungary

 

  •   Ireland

 

  •   Italy

 

  •   Latvia

 

  •   Lithuania

 

  •   Luxembourg

 

  •   Malta

 

  •   Netherlands

 

  •   Poland

 

  •   Portugal

 

  •   Romania

 

  •   Slovakia

 

  •   Slovenia

 

  •   Spain

 

  •   Sweden

 

  •   United Kingdom

 

  •   Croatia (acceding as of 1 July 2013)

Norway

Switzerland



--------------------------------------------------------------------------------

EXHIBIT 2.1

STATEMENT OF WORK

Table I

 

Project Initiation

   Req.   Not
Req.   N/A   Responsibility   Comment          Hospira   Cempra  

[*]

   [*]   [*]   [*]   [*]   [*]   [*]

Table II

 

Product Development

   Req.   Not
Req.   N/A   Responsibility   Comment          Hospira   Cempra  

[*]

   [*]   [*]   [*]   [*]   [*]   [*]

Table III

 

Engineering and

Registration Batch

       Not       Responsibility   Per
Batch
   

Production

   Req.   Req.   N/A   Hospira   Cempra   Price   Comment

[*]

   [*]   [*]   [*]   [*]   [*]   [*]   [*]

Table IV

 

Regulatory Filing

Preparation and

       Not       Responsibility    

Submission

   Req.   Req.   N/A   Hospira   Cempra   Comment

[*]

   [*]   [*]   [*]   [*]   [*]   [*]

Table V

 

Process Validation

and Review

   Req.   Not
Req.   N/A   Responsibility   Comment          Hospira   Cempra  

[*]

   [*]   [*]   [*]   [*]   [*]   [*]

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

Table VI

 

Commercialization

   Req.   Not
Req.   N/A   Responsibility   Comment          Hospira   Cempra  

[*]

   [*]   [*]   [*]   [*]   [*]   [*]

Table VII

 

Commercial Batch

Production

   Req.   Not
Req.   N/A   Responsibility   Price
Est.   Comment          Hospira   Cempra    

[*]

   [*]   [*]   [*]   [*]   [*]   [*]   [*]

[*]

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT 3.1

Payment Schedule

[*]

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT 3.2

Stability Studies

 

[*]

Product

  

Stability Program

  

Testing

  

Pricing

[*]

   [*]    [*]    [*]

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

EXHIBIT 3.5

DEVELOPMENT SUPPLY PRICES

 

Engineering and

Registration Batch

       Not   N/A   Responsibility   Per
Batch    

Production

   Req.   Req.     Hospira   Cempra   Price   Comment

[*]

   [*]   [*]   [*]   [*]   [*]   [*]   [*]

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

EXHIBIT 5.10

Commercial Product Prices

[*]

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT 7.1

Product Test Methods

In consultation with and subject to the written approval of Cempra, no later
than [*] days after the Effective Date, Hospira will use all reasonable efforts
to prepare and complete documentation describing the Commercially Reasonable
procedures, methods and protocols by which the Product will be tested and
released, as specified in Section 7.1 of the Agreement, and which will be
consistent with and sufficient to satisfy, and shall, upon written notice to
Cempra, and subject to Cempra’s written approval, in the future be modified as
necessary to be consistent with and sufficient to satisfy the requirements of,
cGMP, Applicable Law, and any Regulatory Approval(s). Upon completion and
approval by Cempra, such documentation shall be attached to this Exhibit 7.1 and
shall be made an integral part of this Agreement.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT 7.2

Form of Quality Agreement

Cempra and Hospira agree to consult and use all reasonable efforts to prepare
and complete the Quality & Technical Agreement in a form reasonably consistent
with the form of such agreement under negotiation by the parties as of the
Effective Date no later than [*]days after the Effective Date. Upon completion,
the Quality & Technical Agreement shall be attached to this Exhibit 7.2 and
shall be made an integral part of this Agreement.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT 12.4

Alternative Dispute Resolution

[*]

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.